Exhibit 10.1

AMENDED AND RESTATED LOAN AGREEMENT

          THIS AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is made
and entered into as of July 11, 2006, by and between FARO TECHNOLOGIES, INC., a
Florida corporation (the “Borrower”), and SUNTRUST BANK, a Georgia banking
corporation (the “Bank”).

W I T N E S S E T H:

          WHEREAS, on September 17, 2003, Borrower and the Bank entered into a
Loan Agreement, and the parties have amended the same from time to time between
such date and the date of this Agreement; and

          WHEREAS, the parties now desire to further amend and to restate in its
entirety the existing Loan Agreement in order to renew the Loans presently
outstanding, to increase the amount of the Bank’s commitment, and to make the
other changes as set forth in this Agreement, it being understood that this
Agreement shall supersede in all respects the existing Loan Agreement between
the parties;

          NOW, THEREFORE, the parties hereby agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

          Section 1.01     Defined Terms.  As used in this Agreement, the
following terms have the following meanings (terms defined in the singular to
have the same meaning when used in the plural and vice versa):

          “Access Agreement” shall mean a waiver, subordination, bailee letter,
mortgagee waiver, or other acknowledgment executed and delivered in favor of
Bank by any landlord, warehouseman, processor, consignee, or other Person in
possession of, having a Lien upon, or having rights or interests (including
rights or interests arising by operation of law) in the Collateral, in each case
in form and substance satisfactory to Bank.

          “Account Debtor” shall mean any Person that is or that may become
obligated under, with respect to, or on account of, an Account.

          “Accounts” shall have the meaning set forth in the Security Agreement.

          “Acquisition” shall mean any transaction or series of related
transactions that result, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the capital stock, partnership interests, membership interests, or equity of
any Person, or otherwise causing a Person to become a Subsidiary, or (c) a
merger or consolidation or any other business combination with another Person
(other than a Person that is a Subsidiary) provided that Borrower or a
Subsidiary is the surviving entity.

          “Advances” shall have the meaning set forth in Section 2.01.

--------------------------------------------------------------------------------




          “Adjusted LIBOR” shall mean, with respect to each Interest Period for
a Loan, the rate per annum, obtained by dividing (a) LIBOR for such Interest
Period by (b) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

           “Affiliate” shall mean, with respect to any Person, (a) any other
Person which, directly or indirectly, controls, is controlled by or is under
common control with, such Person, (b) any other Person which beneficially owns
or holds, directly or indirectly, ten percent (10%) or more of any class of
voting stock of such Person, or (c) any other Person, ten percent (10%) or more
of any class of the voting stock (or if such other Person is not a corporation,
ten percent (10%) or more of the equity interest) of which is beneficially owned
or held, directly or indirectly, by such Person. The term control (including the
terms “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of the Person in question.

          “Agreement” shall mean this Amended and Restated Loan Agreement, as
amended, renewed, restated, supplemented, or modified from time to time.

          “Asset Sale” shall mean a sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, transfer or other
disposition to, or any exchange of property with, any Person (other than
Borrower or Guarantor), in one transaction or a series of transactions, of all
or any material portion of Borrower’s or Guarantor’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, other than (a) Inventory
(as defined in the Security Agreement) sold or leased in the ordinary course of
business, (b) disposal of obsolete or worn out Equipment (as defined in the
Security Agreement) that Borrower deems no longer needed or useful in its
business; or (c) licensing or cross-licensing of Borrower’s intellectual
property rights; provided Borrower’s license or cross-license of all or
substantially all of its intellectual property rights shall constitute an “Asset
Sale” hereunder.

          “Availability” shall mean as of any date of determination, (a) with
respect to the Revolving Loan Commitment, $30,000,000 minus the sum of (i) all
Advances then outstanding under the Revolving Loan Commitment, and (ii) the face
amount of all issued and outstanding Letters of Credit, and (b) with respect to
the Credit Card Funding Commitment, $100,000 minus all Advances then outstanding
under the Credit Card Funding Commitment.

          “Bankruptcy Code” shall mean Title 11 of the United States Code (11
U.S.C. § 101 et seq.) as amended, modified, succeeded or replaced from time to
time.

            “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks in Florida are authorized or required to
close under the laws of the State of Florida, and if the applicable Business Day
relates to any Loan, any day on which the London Inter-bank market is open for
business.

          “Capital Lease” shall mean all leases that have been or should be
capitalized on the books of the lessee in accordance with GAAP.

          “Change of Control” shall mean (a) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of 25%, or more, of the stock of Borrower having the right to vote for the
election of members of the board of directors, or (b) a majority of the members
of the board of directors do not constitute Continuing Directors, or (c)
Borrower ceases to directly or indirectly own and control the majority of the
outstanding capital stock of each of its Subsidiaries extant as of the Closing
Date.

2

--------------------------------------------------------------------------------




          “Closing Date” shall mean July 11, 2006.

          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations and published interpretations thereof.

          “Collateral” shall mean (a) the Collateral as described in the
Security Agreement, and (b) the Pledged Interests as defined in the Pledge
Agreement, including the 65% equity interest in Holdco pledged to the Bank in
the Pledge Agreement.

           “Collections” shall mean all cash, checks, notes, instruments and
other items of payment (including insurance proceeds, proceeds of cash sales,
rental proceeds and tax refunds).

          “Commitment” shall mean (a) the Revolving Loan Commitment, and (b) the
Credit Card Funding Commitment. 

          “Consolidated EBITDA” shall mean, for Borrower and its Subsidiaries
for any period, an amount equal to the sum of (a) Consolidated Net Income for
such period, plus (b) to the extent deducted in determining Consolidated Net
Income for such period, (i) Consolidated Interest Expense, (ii) income tax
expense, (iii) depreciation and amortization expense, and (iv) all other
non-cash charges determined on a consolidated basis in accordance with GAAP in
each case for such period.

          “Consolidated Interest Expense” shall mean, for Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (a) total cash interest expense, including without
limitation the interest component of any payments in respect of obligations
under Capital Leases capitalized or expensed during such period (whether or not
actually paid during such period) plus (b) the net amount payable (or minus the
net amount receivable) under Hedge Agreements during such period (whether or not
actually paid or received during such period).

          “Consolidated Net Income” shall mean, for any period, the net income
(or loss) of Borrower, and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (a) any extraordinary gains, (b) any gains
attributable to write-ups of assets, (c) any equity interest of Borrower or any
Subsidiary of Borrower in the unremitted earnings of any Person that is not a
Subsidiary, and (d) any income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary or is merged into or consolidated with Borrower or any
Subsidiary or the date such Person’s assets are acquired by Borrower or any
Subsidiary; provided, that if Consolidated Net Income is negative in any fiscal
quarter, the amount added for such fiscal quarter shall be zero and such
negative Consolidated Net Income shall not reduce the amount of Consolidated Net
Income for any previous fiscal quarter.

3

--------------------------------------------------------------------------------




          “Continuing Director” shall mean (a) any member of the board of
directors who was a director of Borrower on the Closing Date, and (b) any
individual who becomes a member of the board of directors after the Closing Date
if such individual was appointed or nominated for election to the board of
directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the board of
directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors of Borrower (as such terms are
used in Rule 14a-l 1 under the Exchange Act) and whose initial assumption of
office resulted from such contest or the settlement thereof.

          “Credit Card Fees” shall have the meaning set forth in Section
2.04(d). 

           “Credit Card Funding Commitment” shall mean the Commitment of the
Bank to make the Loans contemplated by Section 2.01(b) of this Agreement for the
purpose of funding credit card transactions authorized on Borrower’s Credit Card
Processing Network, with the aggregate principal amount of such Loans never to
exceed $100,000.

          “Credit Card Loan” shall mean any Loan made to Borrower pursuant to
the Credit Card Funding Commitment.

          “Credit Card Processing Network” shall mean the vendor that authorizes
and captures credit card transactions for Borrower, and which presently is FDR.

          “Current Ratio” shall mean, as of any date of determination, the ratio
of consolidated current assets of Borrower and its Subsidiaries to consolidated
current liabilities of Borrower and its Subsidiaries, in each case as determined
in accordance with GAAP.

           “Daily Balance” shall mean, with respect to each day during the term
of this Agreement, the amount of an Obligation owed at the end of such day.

          “Default” shall mean any of the events specified in Section 7.01,
whether or not any requirement for the giving of notice, the lapse of time, or
both, or any other condition, has been satisfied.

          “Default Rate” shall mean the lesser of (a) five percent (5%) plus the
otherwise applicable non-default interest rate hereunder, or (b) the maximum
legal rate of interest that may be charged pursuant to Florida law.

           “Dividend” shall mean any direct or indirect patronage refund or
distribution, dividend, redemption, return of capital, loan, advance, or other
payment to any Person on account of any shares of stock of, securities of, or
other ownership interest in, any other Person, including without limitation, any
warrants or other rights or options to acquire shares of Stock of such other
Person, but shall not include any share repurchases on the open market by
Borrower.

          “Dollars” and the sign $ shall mean lawful money of the United States
of America.

          “Domestic Subsidiary” shall mean a Subsidiary heretofore or hereafter
formed and existing under the laws of the United States of America or any State
thereof.

4

--------------------------------------------------------------------------------




           “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations and published
interpretations thereof.

          “Eurodollar Reserve Percentage” shall mean the aggregate of the
maximum reserve percentages (including, without limitation, any emergency,
supplemental, special or other marginal reserves) expressed as a decimal
(rounded upwards to the next 1/100 of 1%) in effect on any day to which the Bank
is subject with respect to the Adjusted LIBOR Rate pursuant to regulations
issued by the Board of Governors of the Federal Reserve System (or any
Governmental Authority succeeding to any of its principal functions) with
respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to the Bank under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

          “Event of Default” shall mean any of the events specified in Section
7.01, provided that any requirement for the giving of notice, the lapse of time,
or both, or any other condition, has been satisfied.

          “Foreign Subsidiary” shall mean a Subsidiary formed and existing under
the laws of a country other than the United States of America or any State
thereof.

          “GAAP” shall mean generally accepted accounting principles set forth
in pronouncements of the Financial Accounting Standards Board, the Accounting
Principles Board or the American Institute of Certified Public Accountants or
which have other substantial authoritative support and are applicable in the
circumstances as of the date of a report, as such principles are from time to
time supplemented and amended.

          “Guarantor” or “Guarantors” shall mean, collectively, each of the
Domestic Subsidiaries, together with each other Person that guarantees all or
part of the Obligations hereunder after the Closing Date.

          “Guaranty” shall mean that certain Unlimited Continuing Guaranty
Agreement dated as of September 17, 2003, as amended and reaffirmed on the date
hereof, executed and delivered by Guarantors in favor of Bank, as the same may
be further amended, restated, renewed, ratified, supplemented or otherwise
modified from time to time, together with any other Unlimited Continuing
Guaranty Agreement delivered by a Guarantor in favor of Bank after the Closing
Date.

           “Hedge Agreements” shall mean, collectively, any rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, short sale transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross currency rate
swap transaction, currency option, any other similar transaction (including any
option with respect to any of these transactions) and any combination of the
foregoing which directly hedges or offsets interest rate risk or other market
risk with respect to any of the obligations of Borrower under the Loan
Documents, Borrower or any of its Subsidiaries at the time such transaction is
entered into.

5

--------------------------------------------------------------------------------




          “Holdco” shall mean Faro Cayman, LP, a limited partnership formed and
existing under the laws of the Cayman Islands and a Foreign Subsidiary of
Borrower in which Borrower and Faro Delaware, Inc. own 100% of the equity
interests and which, together with Borrower, in turn owns 100% of all of the
other Foreign Subsidiaries.  Pursuant to the Pledge Agreement Borrower is
pledging 65% of such equity interests in Holdco to Bank as collateral security
for the Obligations.

          “Indebtedness” of any Person shall mean, without duplication (a) all
obligations of such Person for borrowed money of any kind, now existing or
hereafter arising whether primary, secondary, direct, contingent or otherwise,
(b) all obligations of such Person for all issued and outstanding Letters of
Credit; (c) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (d) all obligations of such Person in respect of
the deferred purchase price of property or services (including trade payables
incurred in the ordinary course of business; (e) all obligations of such Person
under any conditional sale or other title retention agreement(s) relating to
property acquired by such Person, (f) all obligations under such Person’s
Capital Leases, (g) all obligations, contingent or otherwise, of such Person in
respect of letters of credit, acceptances or similar extensions of credit, (h)
all guarantees of such Person of the type of Indebtedness described in clauses
(a) through (g) above, (i) all Indebtedness of a third party secured by any Lien
on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (j) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any common
stock of such Person, and (k) off-balance sheet liabilities of such Person. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.

          “Insolvency Proceeding” shall mean any proceeding commenced by or
against any Person under any provision of the Bankruptcy Code or under any other
state or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

          “Intercompany Subordination Agreement” shall mean that certain
Intercompany Subordination Agreement dated as of September 17, 2003 by and among
Borrower and its Subsidiaries in favor of Bank, as reaffirmed as of the date
hereof and as further amended, restated, renewed, supplemented or otherwise
modified from time to time.

          “Interest Period” shall mean with respect to any Loan, the period
commencing on the date as Borrower initially selects, and ending on the
numerically corresponding day in the first calendar month thereafter, except
that each such Interest Period that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month. No Interest Period may extend
beyond the Maturity Date. If an Interest Period would end on a day that is not a
Business Day, such Interest Period shall be extended to the next Business Day
unless such Business Day would fall in the next calendar month, in which event
such Interest Period shall end on the immediately preceding Business Day.

6

--------------------------------------------------------------------------------




          “Inventory” shall have the meaning set forth in the Security
Agreement.

          “L/C Cash Collateral Account” shall have the meaning set forth in
Section 7.03.

          “L/C Related Documents” shall have the meaning set forth in Section
2.18(f)(i).

          “Letter of Credit” shall mean any standby, documentary or trade Letter
of Credit issued by Bank hereunder as requested by Borrower for the account or
to secure obligations of Borrower or a Subsidiary of Borrower, in accordance
with the terms of Section 2.18.

          “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.

          “Letter of Credit Fees” shall have the meaning set forth in Section
2.04.

          “Letter of Credit Obligations” shall mean, at any time, the sum of (a)
the maximum amount that is, or at any time thereafter may become, available to
be drawn under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by Bank but not
theretofore reimbursed.

          “Letter of Credit Sublimit” shall mean an aggregate amount not to
exceed $1,000,000, as such amount may be reduced from time to time in accordance
with the provisions hereof.

          “LIBOR” shall mean for any applicable Interest Period with respect to
a Loan, the rate per annum for deposits in U.S. dollars for a period equal to
such Interest Period appearing on the display designated as Page 3750 on the Dow
Jones Markets Service (or such other page on that service or such other service
designated by the British Bankers’ Association for the display of such
Association’s Interest Settlement Rates for U. S. dollar deposits), as of 11:00
A.M. (London, England time) on the day that is two (2) Business Days prior to
the first day of the Interest Period or if such Page 3750 is unavailable for any
reason at such time, the rate which appears on the Reuters Screen IDA Page as of
such date and such time; provided, that if the Bank determines that the relevant
foregoing sources are unavailable for the relevant Interest Period, LIBOR shall
mean the rate of interest determined by the Bank to be the average (rounded
upwards, if necessary, to the nearest 1/100th of 1 %) of the rates per annum at
which deposits in U.S. dollars are offered by the Bank two (2) Business Days
preceding the first day of such Interest Period to leading banks in the London
interbank market as of 10:00 A.M. (Orlando, Florida time) for delivery on the
first day of such Interest Period, for the number of days comprised therein and
in an amount comparable to the amount of such Loan.

7

--------------------------------------------------------------------------------




           “Lien” shall mean any mortgage, deed of trust, leasehold mortgage,
pledge, security interest, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), or preference, priority, or other
security agreement or preferential arrangement, charge, or encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction to evidence any of the foregoing).

          “Loan” shall have the meaning set forth in Section 2.01.

          “Loan Documents” shall mean this Agreement, the Note, the Intercompany
Subordination Agreement, the Letter of Credit Documents, the Security Agreement,
the Pledge Agreement, the Tax Indemnity Agreement, the Lockbox Account
Agreement, any Hedge Agreement entered into by and between Borrower and Bank
with respect to the Loans, and all other agreements, instruments, and documents
executed in connection with any of the foregoing, now or hereafter evidencing,
securing, guaranteeing or otherwise relating to the Obligations or the
Collateral.

           “Lockbox Account” shall mean each blocked bank account or bank
account associated with a lock-box, into which the funds of Borrower (including,
without limitation, proceeds of the Collateral) are deposited or credited, and
which is maintained in the name of Bank or Borrower, as the Bank may determine,
on terms acceptable to the Bank.

          “Lockbox Account Agreement” shall mean that certain SunTrust Treasury
Management Services Master Agreement (including, without limitation, the
Wholesale Lockbox Service Schedule thereto) executed and delivered by Borrower
in favor of Bank, regarding the operation of the Lockbox Account, as the same
may from time to time be amended, supplemented or modified.

          “Material Adverse Effect” shall mean a material adverse effect on (a)
the business, assets, operations, prospects or financial or other condition of
Borrower, (b) Borrower’s ability to pay any of the Obligations in accordance
with the terms of this Agreement, (c) the Collateral or Bank’s Liens on the
Collateral or the priority of such Liens, (d) Bank’s rights and remedies under
the Agreement and the other Loan Documents, or (e) any Guarantor’s ability to
honor its payment or performance obligations pursuant to a Guaranty.

          “Maturity Date” shall mean the earlier to occur of (a) demand for full
payment of the Obligations by Bank following the occurrence and continuation of
an Event of Default under this Agreement or any other Loan Document (in the case
of any Event of Default, subject to any applicable cure periods provided
therein), or (b) April 30, 2009.

          “Multi-Employer Plan” shall mean a Plan described in Section
4001(a)(3) of ERISA.

          “Net Cash Proceeds” shall mean, with respect to any Asset Sale, the
aggregate amount of cash received from time to time by or on behalf of such
Person in connection with such transaction, after deducting therefrom only (a)
reasonable and customary brokerage commissions, underwriting fees and discounts,
legal fees, finder’s fees and other similar fees and commissions, in each case
to the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such cash, actually paid to a Person that is not an Affiliate
and are properly attributable to such transaction, and (b) the amount of taxes
payable in connection with or as a result of such transaction.

8

--------------------------------------------------------------------------------




          “Note” shall have the meaning set forth in Section 2.03 of this
Agreement.

          “Notice of Request for Letter of Credit” shall mean a notice of
request for issuance of a Letter of Credit in form and substance satisfactory to
Bank.

          “Obligations” shall mean all present and future loans, advances,
liabilities, obligations, covenants, duties, and Indebtedness owing by Borrower
to the Bank, including, without limitation of all Indebtedness arising under
this Agreement (including Letter of Credit Obligations) and the other Loan
Documents, whether or not evidenced by any note, or other instrument or
document, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, Hedge Agreement indemnification or
otherwise, whether direct or indirect (including, without limitation, those
acquired by assignment from others, and any participation by the Bank in
Borrower’s debts owing to others), absolute or contingent, due or to become due,
primary or secondary, as principal or guarantor, and including, without
limitation, all interest, charges, expenses, fees, attorneys’ fees, filing fees
and any other sums chargeable to Borrower under this Agreement, under any other
Loan Document, or under any other agreement or instrument with the Bank. Any
reference in this Agreement or the Loan Documents to the Obligations shall
include all amendments, changes, extensions, modifications, renewals,
replacements, substitutions, and supplements thereto and thereof, as applicable,
both prior and subsequent to any Insolvency Proceeding.

          “Organizational Documents” shall mean, for any Person, such Person’s
(a) articles or certificate of incorporation, formation or organization, (b)
bylaws, operating agreement or other similar document, (c) certificate of
determination or instrument relating to the rights of preferred shareholders,
members or other equity holders of such Person, and (d) shareholder rights
agreement or other similar agreement.

           “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
entity succeeding to any or all of its functions under ERISA.

          “Patriot Act” shall have the meaning set forth in Section 8.21 of this
Agreement.

          “Permitted Acquisition” shall mean any Acquisition by Borrower or a
Subsidiary which satisfies each of the following requirements:

          (a)  no Event of Default has occurred and is continuing or will result
from, such Acquisition;

          (b)  if the aggregate consideration to be paid by Borrower and its
Subsidiaries in connection with such Acquisition (including debt Assumed, but
excluding capital stock of Borrower) exceeds $10,000,000, Borrower shall have
delivered to the Bank a certificate demonstrating that, after giving effect to
such Acquisition, Borrower shall be in pro forma compliance with Section 5.13; 
and

9

--------------------------------------------------------------------------------




          (c)  if the Subsidiary so acquired is a Domestic Subsidiary, Borrower
also complies with Section 6.03.

          “Permitted Asset Sale” shall mean any Asset Sale by Borrower or a
Subsidiary which satisfies each of the following requirements: (a) no Event of
Default has occurred and is continuing, or will result from, such Asset Sale;
(b) if the aggregate consideration to be received by Borrower and its
Subsidiaries in connection with such Asset Sale (including debt of the and
capital stock of the purchaser) exceeds $2,500,000, Borrower shall have
delivered to the Bank a certificate demonstrating that, after giving effect to
such Asset Sale, Borrower shall be in pro forma compliance with Section 5.13.

          “Permitted Indebtedness” shall mean (a) Indebtedness evidenced by this
Agreement and the Note, (b) accounts payable to trade creditors for goods or
services which are not (1) in the aggregate amount of more than $750,000, and
(2) aged more than ninety (90) days from the billing date, incurred in the
ordinary course of business, as such business is presently conducted, unless
contested in good faith and by appropriate proceedings (c) current operating
liabilities (other than for borrowed money) which are not more than thirty (30)
days past due, incurred in the ordinary course of business, as such business is
presently conducted, and paid within the specified time, unless contested in
good faith and by appropriate proceedings, (d) Indebtedness secured by Permitted
Liens; (e) Indebtedness outstanding on the Closing Date as set forth on
Borrower’s financial statements described in Section 4.05; and (f) other
unsecured Indebtedness in an aggregate amount outstanding at any time not in
excess of $1,000,000.

          “Permitted Liens” shall mean (a) Liens in favor of Bank, (b) Liens for
taxes or assessments or other government charges or levies if not yet due and
payable or, if due and payable, if they are being contested in good faith by
appropriate proceedings and for which appropriate reserves are maintained; (c)
purchase money security interests perfected in accordance with applicable law,
but, with respect to any purchase money security interest perfected after the
date of this Agreement, only if the Bank shall have specifically approved in
writing the incurrence of the Indebtedness secured by such purchase money
security interest, (d) Liens reflected by Uniform Commercial Code financing
statements filed in respect of Capital Leases permitted hereunder (it being
agreed that no new Capital Lease shall be permitted after the date of this
Agreement without the Bank’s prior written consent) and true leases of Borrower
and its Subsidiaries; (e) Liens imposed by the operation of law, such as
mechanics’, materialmen’s, landlords’, warehousemen’s, and carriers’ Liens, and
other similar Liens, securing obligations incurred in the ordinary course of
business which are not past due for more than thirty (30) days or which are
being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established by Bank; (f) other Liens approved by
Bank in writing; and (g) Liens under workers’ compensation, unemployment
insurance, Social Security, or similar legislation; and easements,
rights-of-way, restrictions, and other similar encumbrances which, in the
aggregate, do not materially interfere with the occupation, use, and enjoyment
by Borrower or any Subsidiary of the property or assets encumbered thereby in
the normal course of its business or materially impair the value of the property
subject thereto.

10

--------------------------------------------------------------------------------




           “Person” shall mean an individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture,
governmental authority, or other entity of whatever nature.

          “Plan” shall mean any pension plan which is covered by Title IV of
ERISA and in respect of which Borrower is an “employer” as defined in Section
3(5) of ERISA.

          “Pledge Agreement” shall mean, individually or collectively, any
Pledge Agreement executed and delivered by Borrower in favor of Bank, wherein
Borrower has granted to Bank a security interest in and pledge of, (a) 65% of
the stock or other equity interests owned by Borrower in Holdco, and (b) 100% of
the stock or other equity interests owned by Borrower in each Domestic
Subsidiary, as the same may be ratified, amended, restated, renewed,
supplemented or otherwise modified from time to time.  The original Pledge
Agreement was executed and delivered on September 17, 2003 and is being
reaffirmed as of the date hereof.

          “Principal Office” shall mean Bank’s office at 200 South Orange
Avenue, Orlando, Florida 32801.

          “Prohibited Transaction” shall mean any transaction set forth in
Section 406 of ERISA or Section 4975 of the Code.

          “Reaffirmation of Original Loan Documents” shall have the meaning set
forth in Section 3.01(a)(vi) of this Agreement.

          “Reportable Event” shall mean any of the events set forth in Section
4043 of ERISA.

          “Revolving Loan” shall mean any Loan made to Borrower pursuant to the
Revolving Loan Commitment.

          “Revolving Loan Commitment” shall mean the Commitment of the Bank to
make the Loans contemplated by Section 2.01(a) of this Agreement and to issue
any related Letter of Credit in accordance with Section 2.18, with the aggregate
principal amount of such Loans (including the aggregate face amount of all
outstanding Letters of Credit) never to exceed $30,000,000.

          “Security Agreement” shall mean that certain Security Agreement dated
of even date herewith executed and delivered by Borrower and each Domestic
Subsidiary in favor of Bank, as amended, restated, renewed, supplemented or
otherwise modified from time to time.

          “Senior Funded Debt” shall mean, at any date of calculation, (a) all
Indebtedness of Borrower to the Bank, plus (b) all other interest-bearing
liabilities of Borrower, plus (c) all Capital Leases of Borrowers.

          “Solvent” shall mean, at any date of determination (a) the assets of
such Person, at a fair valuation, are in excess of the total amount of its debts
(including contingent liabilities), and (b) the present fair saleable value of
its assets is greater than its probable liability on its existing debts as such
debts become absolute and matured, and (c) it is then able and expects to be
able to pay its debts (including contingent debts and other commitments) as they
mature, and (d) it has capital sufficient to carry on its business as conducted
and as proposed by the Borrower to be conducted.

11

--------------------------------------------------------------------------------




          “Subsidiary” shall mean, with respect to any Person, any corporation
of which more than thirty-five percent (35%) of the outstanding securities of
any class or classes, the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the corporate directors (or
Persons performing similar functions), is at the time, directly or indirectly
through one or more intermediaries, owned by such Person or one or more of its
Subsidiaries (including, without limitation, each of the Foreign Subsidiaries
and the Domestic Subsidiaries).

           “Tax Indemnity Agreement” shall mean that certain Tax Indemnity
Agreement dated of September 17, 2003 executed and delivered by Borrower in
favor of Bank and reaffirmed by Borrower as of the date hereof, as the same may
be further ratified, amended, restated, renewed, supplemented or otherwise
modified from time to time.

          Section 1.02     Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP on a
consistent basis; provided, that if Borrower notifies the Bank that Borrower
desires to amend any covenant in Section 5.13 (or any related definition) to
eliminate the effect of any change in GAAP on the operation of such covenant (or
any related definition), or the Bank notifies Borrower that the Bank desires to
amend any such covenant (or any related definition) for such purpose, then
Borrower’s compliance which such covenant shall be determined (or such
definition shall be interpreted) on the basis of GAAP as in effect immediately
before such change became effective, until either such notice is withdrawn or
such covenant (or such definition) is amended in a manner satisfactory to
Borrower and the Bank.

ARTICLE II
AMOUNT AND TERMS OF THE LOAN

          Section 2.01     The Loans.  Bank agrees on the terms and conditions
hereinafter set forth, to make advances (the “Advances” and each an individual
“Advance”) to Borrower from time to time during the period from the date of this
Agreement (the “Loan” or “Loans”) up to, but not including, the Maturity Date,
as follows:

          (a)     Revolving Loan.  Until the Maturity Date, Borrower may borrow
from Bank in respect of the Revolving Loan Commitment amounts not to exceed at
any time outstanding, the lesser of (a) the Availability under the Revolving
Loan Commitment, or (b) the maximum amount of the Revolving Loan Commitment.
Until the Maturity Date, Borrower may borrow, repay and reborrow under this
Section 2.01(a).  The face amount of all outstanding Letters of Credit issued
pursuant to Section 2.18 of this Agreement also shall count against the
Revolving Loan Commitment.

          (b)     Credit Card Funding Commitment.  Until the Maturity Date,
Borrower may borrow from Bank in respect Credit Card Funding Commitment amounts
not to exceed at any time outstanding, the lesser of (a) the Availability under
the Credit Card Funding Commitment, or (b) the maximum amount of the Credit Card
Funding Commitment. Until the Maturity Date, Borrower may borrow, repay and
reborrow under this Section 2.01(b).

12

--------------------------------------------------------------------------------




          Section 2.02     Notice and Manner of Borrowing for Loans.  Borrower
shall request each borrowing under the Loan by written or telegraphic notice
(effective upon receipt) not later than 11:00 a.m. (Eastern time) not less than
two (2) Business Days prior to any proposed Loan, specifying (i) the date of
such Loan, (ii) the amount of such Loan, and (iii) the duration of the Interest
Period applicable thereto. On the date of such Loan and immediately upon
fulfillment of all applicable conditions set forth in Article III, Bank will
make the proceeds of such Loan available to Borrower by crediting the amount
thereon to Borrower’s account with Bank. Each borrowing request shall be
irrevocable and binding on Borrower and Borrower shall indemnify Bank for any
loss or expense incurred by Bank as a result of the failure to borrow as
specified in such request.

          Section 2.03     The Note.  Borrower’s obligation to repay the
Revolving Loans shall be evidenced by a single promissory note (the “Note”) in
substantially the form of Exhibit A attached hereto, payable to the order of
Bank.  Borrower’s obligations to Bank in respect of amounts advanced under the
Credit Card Funding Commitment shall not be evidenced by the Note, but rather
shall be evidenced by the Bank’s customary credit card agreement.

          Section 2.04     Fees.  Borrower shall pay to Bank the following fees
and charges, which fees shall be non-refundable and fully earned when paid
(irrespective of whether this Agreement is terminated thereafter):

          (a)     Commitment Fee.  At or before the Closing Date, Borrower shall
pay Bank in respect of the Revolving Loan Commitment a commitment fee in the
amount of 0.25% of the Revolving Loan Commitment (i.e. $75,000).

          (b)     Unused Line Fee. On the last day of each month in arrears
during the term of this Agreement, an unused line fee in an amount equal to
0.25% per annum times the result of (a) the Revolving Loan Commitment, less (b)
the average Daily Balance of the Loans that were outstanding under the Revolving
Loan Commitment during the immediately preceding month.

          (c)     Letter of Credit Fees. For each Letter of Credit issued by
Bank hereunder, Borrower shall pay to Bank, on demand, its standard fees in
effect at such time for the issuance of such Letter of Credit or incurrence of
such fee or expense in connection with such Letter of Credit (including, without
limitation, any issuance, renewal, conversion, or drawing fees) (the “Letter of
Credit Fees”).

          (d)     Credit Card Funding Fee. Borrower shall pay to Bank, on
demand, its standard credit card fees for funding and services similar to those
that the Bank is providing Borrower under the Credit Card Funding Commitment
(the “Credit Card Fees”).

          Section 2.05     Interest Rate for Loans. 

          (a)     Revolving Loans. Borrower shall pay interest to Bank on the
unpaid principal amount of the Revolving Loans (including Revolving Loans
resulting from any drawing on a Letter of Credit) at a rate per annum equal to
the Adjusted LIBOR rate, plus 1.75%.

          (b)     Credit Card Loans.  Borrower shall pay interest to the Bank on
the unpaid principal amount of Credit Card Loans at the standard rate the Bank
normally charges its customers for credit card loans and services similar to
those being provided by the Bank under this Agreement.

13

--------------------------------------------------------------------------------




          (c)     Calculation of Interest.  Interest on all Loans shall be
calculated on the basis of a year of three hundred sixty (360) day year for the
actual number of days elapsed.

          Section 2.06     Savings Clause.  Notwithstanding anything contained
herein to the contrary, the interest rate charged pursuant to this Agreement
including all charges and fees in connection therewith deemed in the nature of
interest under Florida law, shall not exceed the maximum rate allowed by law. In
the event the stated interest rate on the Notes together with any other charge
or fee deemed in the nature of interest exceeds the maximum legal rate, then,
ipso facto, the interest rate shall be reduced to the maximum legal rate, and
if, interest in excess of the maximum legal rate shall have been paid by
Borrower in connection with this Agreement or under the Notes, the amount of
such excess shall be applied to unpaid and outstanding principal, and not to the
payment of interest.

          Section 2.07     Interest Payments on Loans.  Interest on the Loans
shall be paid to Bank in immediately available funds, on the last day of each
month in arrears, and on the Maturity Date.

          Section 2.08     Late Payments and Default Rate.  Borrower shall pay
to Bank a late charge equal to five percent (5.0%) of the installment (or a
portion thereof) on the Note that is not paid within five (5) days of the due
date. All late charges shall be immediately paid by Borrower to Bank. This late
payment charge serves to defray a part of the increased cost of collection and
is not a penalty, but is in addition to any interest which may be imposed at the
default rate as a result of failure to pay within the grace period and any other
remedies which are or may become exercisable by Bank hereunder. Upon an Event of
Default, any unpaid portion of the principal, all accrued and unpaid interest
and any other sums due under any Notes shall bear interest at the Default Rate
from the date of such Event of Default and shall accrue until the earlier to
occur of (a) waiver in writing by Bank of the applicable Event of Default, (b)
agreement by Bank to rescind the charging of interest at the Default Rate, or
(c) payment in full of the Obligations.

          Section 2.09     Optional Prepayments.  Borrower may, upon at least
two (2) Business Days’ notice to Bank, prepay Loans in whole or in part on the
last day of the Interest Period for such Loans, with accrued interest to the
date of such prepayment on the amount prepaid.

          Section 2.10     Mandatory Repayments. 

          (a)     Asset Sales.  Immediately upon the receipt by Borrower of the
Net Cash Proceeds of any Asset Sale, Borrower shall prepay the Loans in an
amount equal to all of such Net Cash Proceeds.

          (b)     Credit Card Funding and Letters of Credit.  Borrower shall,
upon Bank’s written demand therefor, repay any Advance outstanding under (i) the
Credit Card Funding Commitment, and (ii) the Revolving Commitment as a
consequence (and solely as a consequence) of any drawing under a Letter of
Credit.  Any prepayment pursuant to this Section 2.10 shall be applied to the
Obligations in accordance with Section 2.12.

14

--------------------------------------------------------------------------------




          Section 2.11     Method of Payment.  Borrower shall make each payment
on the due date therefor, not later than 2:00 p.m. (Eastern Time) in lawful
money of the United States to Bank at its Principal Office in immediately
available funds. Any payment received by Bank later than 2:00 p.m. (Eastern
Time), or on a day that is not a Business Day shall be deemed to have been
received on the following Business Day, and any applicable interest and fees
shall continue to accrue until such Business Day. Borrower hereby authorizes
Bank, if and to the extent payment is not made when due under this Agreement,
from time to time, to charge such amounts to any account of Borrower maintained
with Bank. Borrower agrees to pay all payments due to Bank under this Agreement,
whether for principal, interest, fees or otherwise, without set-off or
counterclaim, and free and clear and without any deduction or withholding on
account of any taxes, all of which shall be for the account of Borrower and paid
by it directly to the relevant taxing or other authority when due. If Borrower
shall be required by law to make any deduction or withholding in respect of
taxes from any payment hereunder, the sum payable shall be increased by such
amount as will result in the receipt by Bank, after such deduction or
withholding, of the amount that would have been received if such deduction or
withholding had not been required.

          Section 2.12     Application of Payments.  Until the occurrence and
continuation of an Event of Default, all Payments made to Bank (other than those
payments that relate to specific fees, or payments required by this Agreement to
be applied to specific Obligations), and the proceeds of the Collateral shall be
applied first, to pay fees and expenses of Bank in connection with this
Agreement until paid in full, second, to pay interest due in respect of the Loan
until paid in full, third, to pay the principal of all Loans until paid in full,
fourth, after the occurrence and during the continuance of an Event of Default
hereunder, to cash collateralize the Letter of Credit Obligations in the amount
of 105% of the outstanding face amount of any Letters of Credit, and fifth, to
all other Obligations to the extent not paid in full, and thereafter, to
Borrower. After the occurrence and during the continuation of an Event of
Default, all payments made to Bank shall be applied to the Obligations in Bank’s
sole discretion.

          Section 2.13     Demand, Maturity Date.  Notwithstanding anything
herein to the contrary, all outstanding principal, interest and other amounts
due under this Agreement in respect of the Obligations shall be due and payable
in full, without demand on the Maturity Date.

          Section 2.14     Use of Proceeds. 

          (a)     In General.  The proceeds of the Loans hereunder shall be used
by Borrower to finance working capital needs and for other general corporate
purposes. Notwithstanding the foregoing, Borrower will not used the proceeds of
the Loans hereunder in order to finance any Acquisition for a gross purchase
price of $10,000,000 or more without the prior written consent of the Bank. 

          (b)     Margin Stock.  Borrower will not, directly or indirectly, use
any part of such proceeds for the purpose of purchasing or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, to extend credit to any Person for the purpose of
purchasing or carrying any such margin stock, or for any purpose which violates,
or is inconsistent with, Regulation X of such Board of Governors, or Executive
Order 13224.

15

--------------------------------------------------------------------------------




          Section 2.15     Illegality.  Notwithstanding any other provision in
this Agreement to the contrary, if Bank determines that any applicable law,
rule, or regulation, or any change therein, or any change in the interpretation
or administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
compliance by Bank with any request or directive (whether or not having the
force of law) of any such authority, central bank, or comparable agency shall
make it unlawful or impossible for Bank to maintain or fund Loans, then upon
notice to Borrower by Bank the outstanding principal amount of the Loans,
together with interest accrued thereon, and any other amounts payable to Bank
under this Agreement shall at the option of Bank either be (a) repaid
immediately upon demand of Bank if such change or compliance with such request,
in the judgment of Bank, requires immediate repayment, or (b) repaid at the
expiration of the last Interest Period to expire before the effective date of
any such change or request.

          Section 2.16     Increased Cost.  Borrower shall pay to Bank from time
to time such amounts as Bank may determine to be necessary to compensate Bank
for any costs incurred by Bank which Bank determines are attributable to its
making or maintaining any Loans hereunder or its obligation to convert to such
Loans hereunder, or any reduction in any amount receivable by Bank under this
Agreement or the Notes in respect of any such Loans or such obligation (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), resulting from any change after the date of this Agreement
in U.S. federal, state, municipal, or foreign laws or regulations (including
Regulation D), or the adoption or making after such date of any interpretations,
directives, or requirements applying to a class of banks including Bank of or
under any U.S. federal, state, municipal, or any foreign laws or regulations
(whether or not having the force of law) by any court or governmental or
monetary authority charged with the interpretation or administration thereof
(“Regulatory Change”), which (a) changes the basis of taxation of any amounts
payable to Bank under this Agreement or the Notes in respect of any of such Loan
(other than taxes imposed on the overall net income of Bank or of its Lending
Office for any of such Loans by the jurisdiction where the Principal Office or
such Lending Office is located), (b) imposes or modifies any reserve, special
deposit, compulsory loan, or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, Bank
(including any of such Loans or any deposits referred to in the definition of
LIBOR), or (c) imposes any other condition affecting this Agreement or the Notes
(or any of such extensions of credit or liabilities). Bank will notify Borrower
of any event occurring after the date of this Agreement which will entitle Bank
to compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation, and shall
provide to Borrower therewith a statement setting forth the basis for, and a
calculation in reasonable detail of the additional amounts to be paid to the
Bank hereunder. Determinations by Bank for purposes of this Section of the
effect of any Regulatory Change on its costs of making or maintaining Loans or
on amounts receivable by it in respect of Loans, and of the additional amounts
required to compensate Bank in respect of any Additional Costs, shall be
conclusive, provided that such determinations are made on a reasonable basis.

          Section 2.17     Funding Loss Indemnification.  Borrower shall pay to
Bank, upon the request of Bank, such amount or amounts as shall be sufficient
(in the reasonable opinion of Bank) to compensate it for any loss, cost, or
expense incurred as a result of any payment of a Loan on a date other than the
last day of the Interest Period for such Loan including, but not limited to,
acceleration of the Loans by Bank pursuant to Section 7.02. The Bank shall
provide to Borrower therewith a statement setting forth the basis for, and a
calculation in reasonable detail of the additional amounts to be paid to the
Bank hereunder. Determinations by Bank of the additional amounts required to
compensate Bank in respect of any loss, cost, or expense incurred as a result of
any payment of a Loan on a date other than the last day of the Interest Period
for such Loan, shall be conclusive, provided that such determinations are made
on a reasonable basis.

16

--------------------------------------------------------------------------------




          Section 2.18     Letter of Credit Subfacility. 

          (a)     Issuance of Letters of Credit. From the Closing Date until the
Maturity Date, subject to the terms and conditions hereof and of the Letter of
Credit Documents, if any, and on such other terms and conditions that Bank may
reasonably require, Bank may issue such Letters of Credit as Borrower may from
time to time request for the benefit of Borrower or its Subsidiaries as provided
herein; provided that (i) the aggregate amount of Letter of Credit Obligations
shall not exceed the Letter of Credit Sublimit at any time, and (ii) the
aggregate principal amount of all Advances outstanding at such time plus the
face amount of the requested Letter of Credit, together with all other issued
and outstanding Letters of Credit, does not exceed, at any time, the Revolving
Commitment. No Letter of Credit shall have an expiration date later than the
earlier of (x) the Maturity Date, or (y) one year after the date of issuance
thereof; provided, however, that Borrower may request issuance or renewal of a
Letter of Credit with a later expiration if, at the time of such issuance or
renewal, Borrower deposits an amount equal to the face amount of such Letter of
Credit with Bank as cash collateral for such Letter of Credit. Each Letter of
Credit shall require that all draws thereon must be presented to Bank by the
expiration date therefor, regardless of whether presented prior to such date to
any other institution. Each Letter of Credit shall comply with the related
Letter of Credit Documents. The issuance date of each Letter of Credit shall be
a Business Day.

          (b)     Notice and Reports. The request for the issuance of a Letter
of Credit shall be submitted by Borrower to Bank at least five (5) Business Days
prior to the requested date of issuance (or such shorter period as may be agreed
to by Bank) pursuant to a Notice of Request for Letter of Credit, accompanied by
such applications and other related documents as may be required by Bank. If the
Notice of Request for Letter of Credit, related application and the requested
form of such Letter of Credit is acceptable to Bank, Bank will, upon fulfillment
of the applicable conditions set forth herein, make such Letter of Credit
available to Borrower.

          (c)     Reimbursement. In the event of any drawing under any Letter of
Credit, Bank will promptly notify Borrower, and to the extent such drawing is
not immediately reimbursed by Borrower, Borrower shall request, or be deemed to
have requested, an Advance in the amount of such drawing within five (5) days of
such date, the proceeds of which will be used to satisfy the related
reimbursement obligations, in which case a Revolving Loan shall be immediately
made to Borrower by Bank and the proceeds thereof shall be reimbursed directly
to Bank for application to the respective Letter of Credit Obligations.   Such
Revolving Loan to Borrower shall be payable on demand.  Borrower’s reimbursement
obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of setoff, counterclaim or defense to
payment Borrower may claim or have against Bank or the beneficiary of the Letter
of Credit drawn upon or any other Person, including without limitation any
defense based on any failure of Borrower to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit.

17

--------------------------------------------------------------------------------




          (d)     Borrower Responsible for All Letters of Credit.
Notwithstanding anything to the contrary set forth in this Agreement, a Letter
of Credit issued hereunder may contain a statement to the effect that such
Letter of Credit is issued for the account, or to secure obligations, of a
Subsidiary of Borrower, and, notwithstanding such statement, Borrower shall be
for such Letter of Credit. Such statement shall not affect Borrower’s
reimbursement obligations hereunder with respect to such Letter of Credit.

          (e)     International Standby Practices. The Bank may issue Letters of
Credit subject to Rules on International Standby Practices, as adopted as of the
date of issue by the International Chamber of Commerce (the “ISP”), in which
case the ISP may be incorporated therein and deemed in all respects to be a part
thereof.

          (f)     Letter of Credit Obligations Absolute. The obligations of
Borrower under this Agreement, any Letter of Credit Document and any other
agreement or instrument relating to any Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Document and such other agreement or instrument
under all circumstances, including without limitation the following
circumstances:

 

        (i)     any lack of validity or enforceability of this Agreement, any
Letter of Credit Document, any Letter of Credit or any other agreement or
instrument relating thereto (this Agreement and all of the other foregoing
being, collectively, the “L/C Related Documents”);

 

 

 

        (ii)     any change in the time, manner or place of payment of, or in
any other term of, all or any of the obligations of Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

 

 

        (iii)     the existence of any claim, set-off, defense or other right
that Borrower may have at any time against any beneficiary or any transferee of
a Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), Bank or any other Person, whether in connection with
the transactions contemplated by the L/C Related Documents or any unrelated
transaction;

 

 

 

        (iv)     any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

 

 

        (v)     payment by Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

 

 

 

        (vi)     any exchange, release or non-perfection of any Collateral, or
any release or amendment or waiver of or consent to departure from any Loan
Document; or

 

 

 

        (vii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including without limitation any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, Borrower or any Guarantor.

18

--------------------------------------------------------------------------------




          Section 2.19     Conflict with Letter of Credit Documents.  In the
event of any conflict between this Agreement and any Letter of Credit Document
(including any letter of credit application), this Agreement shall control.

          Section 2.20     Cash Management.  Borrower shall (a) establish and
maintain cash management services (including, without limitation, the Lockbox
Account) of a type and on satisfactory terms, with Bank, and shall request in
writing and otherwise take such reasonable steps to ensure that all Account
Debtors of Borrower and each of its Domestic Subsidiaries forward payment of the
amounts owed by them directly to such Lockbox Account, and (b) deposit or cause
to be deposited, (i) promptly, and in any event no later than the first Business
Day after the date of receipt thereof, all Collections received by Borrower or
any Domestic Subsidiary, and (ii) all proceeds to be paid by, or otherwise
transferred by, any Foreign Subsidiary to Borrower, into an account designated
by Bank, subject to a satisfactory agreement by and among Borrower, Bank, and
Borrower’s Subsidiaries, providing that, if such account is held by an
institution other than Bank, (A) all items of payment deposited in the Lockbox
Account and proceeds thereof are held as agent or bailee-in-possession for Bank,
(B) the Bank shall only have rights of setoff or recoupment for payment of its
service fees and other charges directly related to the administration of such
Lockbox Account, and for returned checks or other items of payment, and (C) upon
notice from Bank following an Event of Default hereunder, it immediately will
forward by daily sweep all amounts in the applicable Lockbox Account to a
designated account.   The Lockbox Accounts (if more than one) shall be cash
collateral accounts, securing the Obligations, in which Bank is granted a Lien
and security interest hereunder.

ARTICLE III
CONDITIONS PRECEDENT

          Section 3.01     Condition Precedent.  This Agreement shall become
effective as of the Closing Date, upon the satisfaction at or prior to the
Closing Date of the following conditions:

          (a)     Loan Documents. The delivery of the following documents,
agreements and instruments to Bank, each in form and substance satisfactory to
Bank and its counsel:

 

         (i)     this Agreement together with the Schedules and Exhibits hereto
duly completed by Borrower;

 

 

 

         (ii)    the Note;

 

 

 

         (iii)   a document in which the Guarantors reaffirm the Guaranty;

 

 

 

         (iv)   the Security Agreement;

 

 

 

         (v)    such UCC-1 or UCC-3 financing statements as Bank shall require,
together with an letter authorizing filing of the same, if required;

19

--------------------------------------------------------------------------------




 

         (vi)   the reaffirmation containing the reaffirmation by the Borrower
and of each Subsidiary of the Borrower that is a party thereto of the
Intercompany Subordination Agreement, the Letter of Credit Documents, the Pledge
Agreement, the Tax Indemnity Agreement, the Lockbox Account Agreement, any Hedge
Agreement entered into by and between Borrower and Bank, and all other
agreements, instruments or documents now existing between the parties (the
“Reaffirmation of Original Loan Documents”);

 

 

 

         (vii)  all other documents and instruments executed and delivered by
third parties with respect to the Collateral as Bank shall have requested;

 

 

 

         (viii) insurance certificates and related endorsements in favor of
Bank, together with evidence that the related insurance policies are in full
force and effect and meet the requirements of Section 5.05;

 

 

 

         (ix)   a loan certificate executed by an authorized signatory of
Borrower and each Guarantor, including a certificate of incumbency with respect
to each officer authorized to execute Loan Documents on behalf of such Person,
together with (A) a copy of such Person’s Organizational Documents, certified as
true and correct by the Secretary of State of the State of formation or
organization of such Person, (B) certificates from the Secretaries of State of
those states in which such Person is organized or formed, as the case may be,
certifying its good standing as a corporation in such states, in each case,
dated within thirty (30) days of the Closing Date, and (C) a copy of such
Person’s bylaws, operating or partnership agreement, in each case, certified by
the secretary or assistant secretary of such Person to be true and correct; and

 

 

 

         (x)     resolutions passed by the board of directors or written
consents authorizing Borrower’s and Guarantors’ execution and delivery of, and
the performance of the obligations under, this Agreement and the other Loan
Documents to which it is a party;

          (b)     Access Agreements. Borrower shall have obtained and delivered
Access Agreements to Bank with respect to Borrower’s facilities in Lake Mary,
Florida and Kennett Square, Pennsylvania.

          (c)     Due Diligence. Bank shall have completed its due diligence
(including, without limitation, all appraisals, reviews and audits of Borrower’s
business, assets and financial condition, material contracts, and lease
agreements) and the results of the same shall be satisfactory to Bank;

          (d)     Financial Statements. Bank shall have received all of
Borrower’s financial statements as filed with the Securities and Exchange
Commission on Forms 10-K and 10-Q as Bank shall have requested (including,
without limitation, Borrower’s reporting on Form 10-K of its financial results
for the year ended December 31, 2005), in each case in form and substance
satisfactory to Bank;

          (e)     Legal Opinions. Bank shall have received a favorable written
legal opinions of counsel to Borrower, Guarantor and Holdco in form and
substance satisfactory to Bank, including, without limitation, opinions of
foreign counsel as may be required by Bank in connection with the pledge of the
equity interests of Holdco;

20

--------------------------------------------------------------------------------




          (f)     Payment of Fees. Borrower shall have paid all fees and
expenses of Bank in connection with this Agreement;

           (g)     No Material Adverse Effect. No event or circumstance shall
have occurred or exist that would have a Material Adverse Effect on Borrower,
Guarantor, or any Subsidiary;

          (h)     Approvals and Consents. Borrower shall have obtained all
applicable approvals and consents from governmental authorities required to
consummate the transaction contemplated by this Agreement and the operation of
its business, and of so requested, shall have provided Bank with a true and
correct copy of such approvals and consents; and

          (i)     Other Documents. Bank shall have received such other
approvals, opinions or other documents as Bank may reasonably request and each
shall be in form and substance satisfactory to Bank.

          Bank hereby acknowledges that the conditions referenced in Sections
3.01(b), (c), (d), (g), and (h) have been satisfied, and no Advance beyond the
$5,000,000 allowed under the Loan Agreement dated September 17, 2003, as
amended, shall be allowed until the other conditions in this Section 3.01 have
been satisfied.

          Section 3.02     Conditions to All Extensions of Credit.  The
obligation of Bank to issue Letters of Credit, make other extensions of credit
hereunder, or otherwise convert any portion of the Loan hereunder shall be
subject to each of the following conditions:

          (a)     Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date);

          (b)     No Default. No default or Event of Default shall have occurred
and be continuing on the date of such extension of credit, nor shall either
result from the making thereof;

          (c)     No Injunction. No injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the extending of
such credit shall have been issued and remain in force by any governmental
authority against Borrower, Bank, or any of their Subsidiaries; and

          (d)     No Material Adverse Effect. The occurrence of any event or
circumstance having a Material Adverse Effect.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

          Borrower represents and warrants to Bank that:

21

--------------------------------------------------------------------------------




          Section 4.01     Incorporation, Good Standing and Due Qualification. 
Borrower and each Guarantor are corporations, limited liability companies, or
partnerships duly incorporated or formed, as the case may be, validly existing,
and in good standing under the laws of the State of their incorporation or
formation, are duly qualified and in good standing as a foreign corporation
authorized to do business in every jurisdiction where the failure to so qualify
would have a Material Adverse Effect, and have the requisite corporate power and
authority to own their respective properties and to operate their respective
businesses as now conducted.

          Section 4.02     Corporate Power and Authority.  The execution,
delivery and performance by Borrower of the Loan Documents has been duly
authorized by all necessary corporate action and does not and will not (a)
require any consent or approval of the stockholders, members, partners or other
equity holders of Borrower, (b) contravene Borrower’s Organizational Documents,
(c) violate any provision of any law, rule, regulation (including, without
limitation, Regulations U and X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination, or award
presently in effect and applicable to Borrower or any Guarantor, (d) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease, or instrument to which Borrower or any
Guarantor is a party or by which their respective properties may be bound or
affected, (e) result in, or require, the creation or imposition of any Lien,
upon or with respect to any of the properties now owned or hereafter acquired by
Borrower, and (f) cause Borrower or any Guarantor to be in default under any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination, or award or any such indenture, agreement, lease, or instrument.

          Section 4.03     Legally Enforceable Agreement.  This Agreement is,
and each of the other Loan Documents when delivered under this Agreement will
be, legal, valid, and binding obligations of Borrower and each Guarantor, as the
case may be, enforceable against such Person in accordance with their respective
terms, except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally and the availability of equitable remedies.

          Section 4.04     Consents.  No consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
Governmental Authority or third party in respect of Borrower or any Guarantor is
required in connection with the execution, delivery or performance of this
Agreement or any of the other Loan Documents, except (a) such filings as are
necessary or desirable to perfect the security interests of the Bank under the
Security Agreement and (b) such consents, approvals and authorizations as have
been obtained.

          Section 4.05     Financial Statements.  The consolidated balance sheet
of Borrower as at December 31, 2005, and the related statements of income and
retained earnings of Borrower for the fiscal year then ended, reported on by
Grant Thornton LLP and set forth in Borrower’s annual report for the year ended
December 31, 2005, as filed with the Securities and Exchange Commission on Form
10-K, a copy of which has been delivered to the Bank, fairly represents, in
conformity with GAAP, the consolidated position of Borrower and its Subsidiaries
at such date and their consolidated results of operations and cash flows for
such fiscal year.  Since the date of such financial statements,  there has been
no occurrence or event that would have a Material Adverse Effect. There are no
liabilities of Borrower, fixed or contingent, which are material but are not
reflected in the financial statements or in the notes thereto, other than
liabilities arising in the ordinary course of business since December 31, 2005.

22

--------------------------------------------------------------------------------




          Section 4.06     Labor Disputes and Acts of God.  Neither the business
nor the properties of Borrower are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, storm, hail, embargo, act of God, or
other casualty (whether or not covered by insurance) which could have a Material
Adverse Effect.

          Section 4.07     Litigation.  Except as disclosed on Schedule 4.07 or
in the Borrower’s Form 10-K dated June 29, 2006, there is no pending or to the
knowledge of any officer of Borrower threatened action or proceeding against or
affecting Borrower before any court, governmental agency, or arbitrator, in
which there is a reasonable probability of an adverse result which could, in any
one case or in the aggregate, have a Material Adverse Effect.

          Section 4.08     No Defaults on Outstanding Judgments or Orders. 
Except as described in the Borrower’s Form 10-K dated June 29, 2006, Borrower
has satisfied all judgments, and Borrower is not in default with respect to any
judgment, writ, injunction, decree, rule, or regulation of any court,
arbitrator, or federal, state, municipal, or other governmental authority,
commission, board, bureau, agency, or instrumentality, domestic or foreign which
could have a Material Adverse Effect.

          Section 4.09     Ownership and Liens.  Borrower has title to, or valid
leasehold interests in, all of the properties and assets, real and personal,
including the properties and assets and leasehold interest reflected in the
financial statements referred to in Section 4.05 (other than any properties or
assets disposed of following the dates of such financial statements), and none
of the properties and assets owned by Borrower and none of its leasehold
interests is subject to any Lien, except for Permitted Liens.

          Section 4.10     Subsidiaries.  As of the date hereof:

          (a)     Borrower’s Subsidiaries are set forth on Schedule 4.10;

          (b)     Borrower’s only Domestic Subsidiaries are Faro Delaware, Inc.,
a Delaware corporation, and Faro Laser Trackers, LLC, a Delaware limited
liability company of which Borrower and Faro Delaware, Inc. are members; and

          (c)     Borrower is the sole owner of every Domestic Subsidiary,
except Faro Laser Trackers, LLC, which is owned by Borrower and Faro Delaware,
Inc.  Borrower and Faro Delaware, Inc. are the sole owners of Holdco, a Foreign
Subsidiary.  Borrower and Holdco are the sole owners of every other Foreign
Subsidiary.

          Section 4.11     ERISA.  Borrower is in compliance in all material
respects with all applicable provisions of ERISA. Neither a Reportable Event nor
a Prohibited Transaction has occurred and is continuing with respect to any
Plan; no notice of intent to terminate a Plan has been filed, nor has any Plan
been terminated; no circumstances exist which constitute grounds entitling the
PBGC to institute proceedings to terminate, or appoint a trustee to administer,
a Plan, nor has the PBGC instituted any such proceedings; Borrower has not
completely or partially withdrawn from a Multiemployer Plan; Borrower has met
its minimum funding requirements under ERISA with respect to all of their Plans,
and the present value of all vested benefits under each Plan does not exceed the
fair market value of all Plan assets allocable to such benefits, as determined
on the most recent valuation date of the Plan and in accordance with the
provisions of ERISA; and Borrower has not incurred any liability to the PBGC
under ERISA.

23

--------------------------------------------------------------------------------




          Section 4.12     Operation of Business.  Borrower possesses all
material licenses, permits, franchises, patents, copyrights, trademarks, and
trade names, or rights thereto, to conduct its business substantially as now
conducted and as presently proposed to be conducted, and Borrower is not in
violation of any valid rights of others with respect to any of the foregoing.

          Section 4.13     Taxes.  Borrower and each of its Subsidiaries has (a)
filed, or caused to be filed, all material tax returns (federal, state, local
and foreign) required to be filed and paid all amounts of taxes shown thereon to
be due (including interest and penalties), and (b) paid all other taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing (or necessary to preserve
any liens in favor of the Bank) by it, except for such taxes (i) that are not
yet delinquent, or (ii) that are the subject of a protest being diligently
pursued by Borrower or such Subsidiary.

          Section 4.14     Environmental.  Borrower has duly complied with, and
its business, operations, assets, equipment, property, leaseholds, or other
facilities are in compliance with, the provisions of all applicable federal,
state, and local environmental, health, and safety laws, codes and ordinances,
and all rules and regulations promulgated thereunder.  Borrower has been issued
and will maintain all required federal, state, and local permits, licenses,
certificates, and approvals relating to environmental, health, or safety
matters.

          Section 4.15     Indebtedness. Borrower is not directly or
contingently obligated under any credit agreement, indenture, purchase
agreement, Capital Lease, or other agreement involving the extension of credit
from any third party other than (a) Bank, (b) as described in the financial
statements described in Section 4.05, and (c) Permitted Indebtedness.

          Section 4.16     Investments in Subsidiaries; Intercompany Loans and
Advances.  As of the Closing Date, Borrower’s investments in, and intercompany
loans and advances made to, each of its Subsidiaries (including Holdco) are as
set forth on Schedule 4.16.

          Section 4.17     Solvency.  Borrower, each of its Subsidiaries and
each of the Guarantors are, and, after consummation of this Agreement and after
giving effect to all Indebtedness incurred hereunder, will be, Solvent. No
transfer of property is being made by Borrower and no obligation is being
incurred by Borrower or any Guarantor in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Borrower or any
Guarantor.

          Section 4.18     Other Agreements.  Borrower is not a party to any
indenture, loan, or credit agreement, or to any lease or other agreement or
instrument, or subject to any charter or corporate restriction which could have
a Material Adverse Effect. Borrower is not in default in any material respect in
the performance, observance, or fulfillment of any of the obligations,
covenants, or conditions contained in any agreement or instrument material to
its business to which it is a party.

24

--------------------------------------------------------------------------------




          Section 4.19     No Materially Misleading Facts.  No information,
exhibit, or report furnished by Borrower to Bank in connection with the
negotiation of this Agreement contains, when read in context or in connection
with other reports and information furnished to Bank by Borrower, any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statement contained therein not materially misleading.

ARTICLE V
AFFIRMATIVE COVENANTS

          So long as the Obligations shall remain outstanding, Borrower shall:

          Section 5.01     Maintain Existence.  Preserve and maintain its
corporate existence and good standing in the jurisdiction of its incorporation
or formation, and qualify and remain qualified as a foreign corporation in each
other jurisdiction where the failure to do so would have a Material Adverse
Effect.

          Section 5.02     Maintain Books and Records.  Keep adequate books and
records of accounts, in which complete entries will be made in accordance with
GAAP consistently applied, reflecting all financial transactions of Borrower.

          Section 5.03     Maintain Properties.  Maintain, keep, and preserve
all of its properties (tangible and intangible) necessary or useful in the
proper conduct of its business in good working order and condition, ordinary
wear and tear excepted.

          Section 5.04     Conduct of Business.  Continue to engage in an
efficient and economical manner in a business of the same general type as now
conducted by it on the date of this Agreement.

          Section 5.05     Maintain Insurance. 

          (a)     General Liability, Business Interruption, and other Insurance
Coverage. With respect to the operation of Borrower’s business and insurance for
the Collateral, Borrower shall, at its expense, maintain insurance in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses in which Borrower operates, including, without limitation,
comprehensive general liability insurance, worker’s compensation, and business
interruption insurance.

           (b)     Insurance Companies. Maintain such other insurance required
by Bank under this Agreement in form, and with insurers recognized as
satisfactory to Bank, and all such policies shall be in such amounts as may be
reasonably satisfactory to Bank and shall, by an endorsement or independent
instrument furnished to Bank provide that the insurance companies will give Bank
at least thirty (30) days prior written notice (ten (10) days, in the case of
non­payment of premium) before any such policy or policies of insurance shall be
altered or canceled. All policies of insurance shall contain an endorsement in
form and substance satisfactory to Bank, showing Bank as an additional insured,
or loss payee, as applicable. If any loss shall occur at any time after the
occurrence and during the continuation of any Event of Default, Bank shall be
entitled to the benefit of all insurance proceeds payable to Borrower to the
same extent as if such proceeds had been paid to Bank. Bank shall have the
right, but not the obligation, to make premium payments, at Borrower’s expense,
to prevent any cancellation of any policy of insurance maintained by Borrower.

25

--------------------------------------------------------------------------------




          Section 5.06     Compliance With Laws.  To the extent that failure to
comply would be material, comply in all material respects with all applicable
laws, rules, regulations, and orders, such compliance to include, without
limitation, paying before the same become delinquent all taxes, assessments, and
governmental charges imposed upon it or upon its property except where contested
in good faith and by proper proceedings if appropriate reserves are maintained
with respect thereto.

          Section 5.07     Payment of Taxes and Indebtedness.  For itself, and
cause each of its Subsidiaries to, (a) pay and discharge, before the same shall
become delinquent, all taxes, assessments and governmental charges or levies
imposed, (b) timely file all information returns required by federal, state or
local taxing authorities, (c) pay any and all of its Indebtedness when and as it
becomes due, other than amounts duly disputed in good faith, and (d) promptly
perform its obligations under all material contracts.

          Section 5.08     Right of Inspection.  At any reasonable time and from
time to time, subject to the confidentiality provisions of Section 8.18, permit
Bank or any agent or representative thereof to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of.
Borrower and to discuss the affairs, finances, and accounts of Borrower with any
of its respective officers and directors and Borrower’s independent accountants.

          Section 5.09     Further Assurances.  Promptly, at its expense,
execute and deliver to Bank, or cause to be executed and delivered to Bank, all
such other and further documents, agreements, and instruments in compliance with
or accomplishment of the covenants and agreements of the Loan Documents,
including this Agreement, or to correct any omissions in the Loan Documents, or
to obtain any consents which are necessary in connection with or in
accomplishment of the covenants and agreements of Borrower under the Loan
Documents, all as may be necessary or appropriate in connection therewith or as
may be requested by Bank.

          Section 5.10     Use of Proceeds.  Use the proceeds of the Loans
hereunder only as described in Section 2.14.

          Section 5.11     Environment.  Be and remain in compliance with the
provisions of all federal, state, and local environmental, health, and safety
laws, codes and ordinances, and all rules and regulations issued thereunder;
notify Bank immediately of any notice of a hazardous discharge or environmental
complaint received from any governmental agency or any other party; notify Bank
immediately of any hazardous discharge from or affecting its premises;
immediately contain and remove the same, in compliance with all applicable laws;
promptly pay any fine or penalty assessed in connection therewith; permit Bank
to inspect the premises, to conduct tests thereon, and to inspect all books,
correspondence, and records pertaining thereto; and at Bank’s request, and at
Borrower’s expense, provide a report of a qualified environmental engineer,
satisfactory in scope, form, and content to Bank, and such other and further
assurances reasonably satisfactory to Bank that the condition has been
corrected.

26

--------------------------------------------------------------------------------




          Section 5.12     Reporting Requirements.  Furnish to Bank:

           (a)     Quarterly Financial Reports. As soon as available and in any
event within forty-five (45) days after the end of each quarter (except the
last) of each fiscal year of Borrower, Borrower’s Form 10-Q, as filed with the
Securities and Exchange Commission, including consolidated balance sheets of
Borrower as of the end of such quarter, consolidated statements of income and
retained earnings of Borrower for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, and consolidated
statements of changes in financial position of Borrower for the portion of the
fiscal year ended with the last day of such quarter;

          (b)     Annual Financial Report. As soon as available and in any event
within one ninety (90) days after the end of each fiscal year of Borrower (it
being assumed that Borrower’s Form 10-K normally would be filed with the
Securities and Exchange Commission within seventy-five (75) days of the end of
Borrower’s fiscal year), Borrower’s Form 10-K, as filed with the Securities and
Exchange Commission, including consolidated balance sheets of Borrower as of the
end of such fiscal year and consolidated statements of income and retained
earnings of Borrower for such fiscal year and consolidated statements of changes
in financial position of Borrower for such fiscal year, all as reported on in
accordance with the rules and regulations of the Securities and Exchange
Commission and audited by Grant Thornton LLP or other independent public
accountants of nationally recognized standing;

          (c)     Other Filings.  Promptly upon their filing with the Securities
and Exchange Commission, all reports and filings made by Borrower.

          (d)     Management Letters. Promptly upon receipt thereof, copies of
any reports submitted to Borrower by independent certified public accountants in
connection with examination of the financial statements of Borrower made by such
accountants;

          (d)     Certificate of No Default. Within forty-five (45) days after
the end of each of the quarters of each fiscal year of Borrower, a certificate
of the chief financial officer of Borrower (i) certifying that to the best of
such officer’s knowledge no Default or Event of Default has occurred and is
continuing or, if a Default or Event of Default has occurred and is continuing,
a statement as to the nature thereof and the action which is proposed to be
taken with respect thereto and (ii) with computations demonstrating compliance
with the covenants contained in Section 5.13;

          (e)     Collateral Reporting.  Upon request of Bank, such reports with
respect to the Collateral as Bank reasonably shall request, each in form and
substance satisfactory to Bank.

          (f)     Notice of Litigation. Promptly after the commencement thereof,
notice of all actions, suits, and proceedings before any court or governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, affecting Borrower which, if determined adversely to Borrower, could
have a Material Adverse Effect;

          (g)     Notice of Defaults and Events of Default. As soon as possible
and in any event within ten (10) days after the occurrence of each Default or
Event of Default, a written notice setting forth the details of such Default or
Event of Default and the action which is proposed to be taken by Borrower with
respect thereto;

27

--------------------------------------------------------------------------------




          (h)     ERISA Reports. As soon as possible, and in any event within
thirty (30) days after Borrower knows or has reason to know that any
circumstances exist that constitute grounds entitling the PBGC to institute
proceedings to terminate a Plan subject to ERISA with respect to Borrower,
Borrower will deliver to Bank a certificate of the chief financial officer of
Borrower setting forth all relevant details and the action which Borrower
proposes to take with respect thereto;

           (i)     Notices, Consents and Material Financial Reports to Other
Creditors. Promptly after the furnishing thereof, copies of any notices,
consents or material financial reports furnished to any other party pursuant to
the terms of any indenture (in the case of the issuance of notes), loan, credit,
or similar agreement (in the case of borrowed money), and not otherwise required
to be furnished to Bank pursuant to any other clause of this Section;

          (j)     General Information. Such other information respecting the
condition or operations, financial or otherwise, of Borrower as Bank may from
time to time reasonably request.

          Section 5.13     Financial Covenants.  Comply with all of the
following financial covenants, each of which shall be calculated in accordance
with GAAP consistently applied:

          (a)     Minimum Current Ratio. Borrower shall maintain a Current Ratio
of not less than 2.5 to 1.0, measured as of the end of each of Borrower’s fiscal
quarters.

          (b)     Minimum Consolidated EBITDA. Borrower shall maintain a
Consolidated EBITDA, measured as of the end of each of Borrower’s fiscal
quarters for the rolling period of four fiscal quarters just ended, of not less
than (i) $8,000,000 for all periods through December 31, 2006, and (ii)
$9,000,000 thereafter.

          (c)     Maximum Senior Funded Debt to EBITDA. Borrower shall maintain
a ratio of Senior Funded Debt to EBITDA of not more than 2.25 to 1.0, tested at
the end of each of Borrower’s fiscal quarters; provided, however, that (i)
Senior Funded Debt shall be measured as of the end of such fiscal quarter, and
(ii) EBITDA shall be measured for the rolling period of four fiscal quarters
ending with such fiscal quarter.

ARTICLE VI
NEGATIVE COVENANTS

          Borrower covenants and agrees that so long as any portion of the
Obligations shall remain unpaid, Borrower shall not, and shall not permit its
Subsidiaries to, without the prior written consent of Bank:

          Section 6.01     Liens.  Create, incur, assume, or suffer to exist, or
permit any Subsidiary to create, incur, assume, or suffer to exist, any Lien,
upon or with respect to any of its properties, now owned or hereafter acquired,
except for Permitted Liens.

28

--------------------------------------------------------------------------------




          Section 6.02     Indebtedness.  Create, incur, assume, or suffer to
exist, or permit any Subsidiary to create, incur, assume, or suffer to exist,
any Indebtedness, except for (a) Permitted Indebtedness and (b) refinancing,
renewals of or extensions of Permitted Indebtedness, provided, that Borrower
shall only be permitted to refinance, renew or extend such Permitted
Indebtedness without Bank’s prior written consent if (i) the terms and
conditions of such refinancings, renewals, or extensions do not, in Bank’s
judgment, materially impair the prospects of repayment of the Obligations by
Borrower or materially impair Borrower’s creditworthiness, (ii) such
refinancings, renewals, or extensions do not result in an increase in the
principal amount of, or interest rate with respect to, the Indebtedness so
refinanced, renewed, or extended, (iii) such refinancings, renewals, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended, nor are they on terms or
conditions, that, taken as a whole, are materially more burdensome or
restrictive to Borrower, and (iv) if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, renewal, or extension
Indebtedness must include subordination terms and conditions that are at least
as favorable to Bank as those that were applicable to the refinanced, renewed,
or extended Indebtedness.

          Section 6.03     Subsidiaries; Mergers; Reorganizations and Permitted
Acquisitions of Domestic Subsidiaries.  (a) Form any Domestic Subsidiary after
the Closing Date (unless such Domestic Subsidiary becomes a Guarantor hereunder,
becomes a party to the Security Agreement and Borrower makes a pledge to the
Bank of its equity interests in such Domestic Subsidiary); (b) wind up,
liquidate or dissolve itself, reorganize, merge or consolidate with or into any
Person; (c) make an Asset Sale, other than a Permitted Asset Sale; or (d) make
any Acquisition, other than a Permitted Acquisition; provided that if the result
of any such Permitted Acquisition is the creation or addition of a Domestic
Subsidiary, such Domestic Subsidiary shall become a Guarantor hereunder, become
a party to the Security Agreement and Borrower shall make a pledge to the Bank
of its equity interests in such Domestic Subsidiary.

          Section 6.04     Sale and Leaseback.  Sell, transfer, or otherwise
dispose of any real or personal property to any Person and thereafter directly
or indirectly lease back the same or similar property without the prior written
consent of Bank.

          Section 6.05     Dividends.  Except with respect to Dividends payable
to Borrower, declare or pay any Dividends; or purchase, redeem, retire, or
otherwise acquire for value any of its capital stock now or hereafter
outstanding, or allocate or otherwise set apart any sum for the payment of any
Dividends, or for the purchase, redemption, or retirement of any shares of its
capital stock. Notwithstanding the foregoing, Borrower is permitted to make
Dividends to its shareholders provided that Borrower has satisfied (and is
projected to continue satisfying) the financial covenants set forth in Section
5.13, and no other Default or Event of Default has occurred or is continuing, or
would result from the making thereof.

          Section 6.06     No Impairment of Intercompany Payments.  Directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the payment of Dividends or distributions or the making
or repayment of intercompany loans by a Subsidiary of Borrower, to Borrower.

29

--------------------------------------------------------------------------------




          Section 6.07     Asset Sales.  Sell, lease, assign, transfer, or
otherwise dispose of any of its now owned or hereafter acquired assets
(including, without limitation, shares of stock and indebtedness of
Subsidiaries, receivables, and leasehold interests) in any one transaction or a
series of transactions, except, that provided no Default or Event of Default has
occurred hereunder, Borrower may sell or dispose of (a) inventory in the
ordinary course of business, (b) assets no longer used or useful in the conduct
of its business, and (c) Permitted Asset Sales.

          Section 6.08     Investments and Intercompany Loans and Advances. 
Except (a) as otherwise expressly permitted in this Agreement, and (b) as
required by applicable law (including the law of any foreign jurisdiction having
direct authority over Holdco or any other direct or indirect Foreign
Subsidiary), make, or permit to exist, any investment in, or make, accrue or
permit to exist, loans or advances of money to, any Person, through the direct
or indirect lending of money, holding of securities or otherwise, except that
Borrower and each of its Subsidiaries may (x) maintain their respective
investments in Subsidiaries as of the Closing Date as set forth on Schedule
4.16; and (y) make all other investments (including those required by applicable
foreign law), intercompany loans and advances, subject to the terms and
conditions set forth in the Intercompany Subordination Agreement.

          Section 6.09     Guarantees.  Assume, guaranty, endorse, or otherwise
be or become directly or contingently responsible or liable (including, but not
limited to, an agreement to purchase any obligation, stock, assets, goods, or
services, or to supply or advance any funds, assets, goods, or services, or an
agreement to maintain or cause such Person to maintain a minimum working capital
or net worth, or otherwise to assure the creditors of any Person against loss)
for obligations of any Person, except guaranties by endorsement of negotiable
instruments for deposits or collection or similar transactions in the ordinary
course of business and guarantees of Permitted Indebtedness.

          Section 6.10     Transactions With Affiliates.  To the extent not
restricted elsewhere in this Article VI, (a) enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate, except in the ordinary course
of and pursuant to the reasonable requirements of Borrower’s business and upon
fair and reasonable terms no less favorable to Borrower than would obtain in a
comparable arm’s-length transaction with a Person that is not an Affiliate, or
(b) enter into any lending or borrowing transaction with any employees of
Borrower or any Subsidiary, except loans to its respective employees in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$250,000 in the aggregate at any one time outstanding.

          Section 6.11     Financial Covenants.  Breach or fail to comply with
any of the financial covenants set forth in Section 5.13.

ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES

          Section 7.01     Events of Default.  The following shall constitute
Events of Default hereunder:

30

--------------------------------------------------------------------------------




          (a)     Borrower should fail to (i) pay the principal when due, and
(ii) pay any interest or fee, within five (5) days of the date that such
interest or fee is due and payable;

          (b)     Any representation or warranty made or deemed made by Borrower
in this Agreement or which is contained in any certificate, document, opinion,
or financial or other statement furnished at any time under or in connection
with any Loan Document shall prove to have been incorrect, incomplete, or
misleading in any material respect on or as of the date made or deemed made;

          (c)     Borrower shall fail to perform or observe any term, covenant,
or agreement contained in Articles V or VI hereof;

          (d)     Borrower shall fail to perform or observe any other material
agreement or covenant set forth in this Agreement, or in any other Loan
Document, and shall not cure such failure within any applicable cure period;

          (e)     Borrower shall, with respect to any other Indebtedness not
otherwise provided for in this Section 7.01 in excess of $1,000,000 in the
aggregate, (i) fail to pay any interest or premium thereon when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise)
subject to applicable notice and cure periods, or (ii) fail to perform or
observe any term, covenant, or condition on its part to be performed or observed
under any agreement or instrument relating to any such debt, if the effect of
such failure to perform or observe is to accelerate, or to permit the
acceleration of, after the giving of notice or passage of time, or both, the
maturity of such indebtedness, whether or not such failure to perform or observe
shall be waived by the holder of such Indebtedness; or any such debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof,
provided that the foregoing should not be continued to permit the existence of
any Indebtedness in violation of Section 6.02;

          (f)     Borrower (i) shall generally not pay, or shall be unable to
pay, or shall admit in writing its inability to pay its debts as such debts
become due, or (ii) shall make an assignment for the benefit of creditors, or
petition or apply to any tribunal for the appointment of a custodian, receiver,
or trustee for it or a substantial part of its assets, or (iii) shall commence
any proceeding under any insolvency proceeding, or (iv) shall have had any such
insolvency proceeding commenced against it in which an order for relief is
entered or an adjudication or appointment is made, and which remains undismissed
for a period of thirty (30) days or more, or (v) shall take any corporate action
indicating its consent to, approval of, or acquiescence in any such petition,
application, proceeding, or order for relief or the appointment of a custodian,
receiver, or trustee for all or any substantial part of its properties, or (vi)
shall suffer any such custodianship, receivership, or trusteeship to continue
undischarged for a period of thirty (30) days or more;

           (g)     One or more judgments, decrees, or orders for the payment of
money in excess of ONE HUNDRED THOUSAND DOLLARS ($100,000.00) in the aggregate
shall be rendered against Borrower, and such judgments, decrees, or orders shall
continue unsatisfied and in effect for a period of thirty (30) consecutive days
without being vacated, discharged, satisfied, or stayed or bonded pending
appeal;

31

--------------------------------------------------------------------------------




          (h)     Any of the following events shall occur or exist with respect
to Borrower under ERISA which would reasonably be expected to result in
liability to Borrower in excess of ONE HUNDRED THOUSAND DOLLARS ($100,000.00)
(i) any Reportable Event shall occur, (ii) complete or partial withdrawal from
any Multi-Employer Plan shall take place, (iii) any Prohibited Transaction shall
occur, (iv) a notice of intent to terminate a Plan shall be filed, or (v) a Plan
shall be terminated;

          (i)     A Change of Control shall have occurred;

          (j)     The failure of any Guaranty, or the failure of any Guarantor
to perform its respective obligations under any Guaranty; or

          (k)     Any security interest or mortgage granted to Bank pursuant to
the Security Agreement ceases to be perfected or have first priority.

          Section 7.02     Remedies.

          (a)     Upon the occurrence and during the continuance of any Event of
Default, the Bank may cease making any additional Advances;

          (b)     In the case of any Event of Default specified in Sections 7.01
(a), (b), (f), (i), (j) or (k), or Section 5.12(f), without any notice to
Borrower, the Note, all interest thereon, and all other amounts payable under
this Agreement shall become and be forthwith due and payable, without
presentment, demand, protest, or notice of any kind, all of which are hereby
expressly waived by Borrower;

          (c)     Except for an Event of Default resulting from Borrower’s
failure to comply with Section 5.12(f)), in the case of any Event of Default
specified in Sections 7.01(c) or (e), Bank may, by notice to Borrower, declare
the Note, all interest thereon, and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Note, all such
interest, and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest, or further notice of any kind, all of
which are hereby expressly waived by Borrower;

          (d)     In the case of any Event of Default not specified in clauses
(b) and (c) above, if Borrower shall fail to cure such default within thirty
(30) days after the date on which the Bank provides written notice to Borrower
(or, in the case of an Event of Default with respect to which Borrower is
obligated to deliver notice to Bank, the date on which Borrower provides notice
to Bank of such an Event of Default), the Bank, at its option, without further
notice, may declare the Note, all interest thereon, and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Note, all such interest, and all such amounts shall become and be forthwith due
and payable, without presentment, demand, protest, or further notice of any
kind, all of which are hereby expressly waived by Borrower. Notwithstanding the
foregoing, in the event that Borrower has commenced and is diligently proceeding
to cure such Event of Default, Borrower shall have such additional time (not in
excess of thirty (30) days) to effectuate such cure.

32

--------------------------------------------------------------------------------




           (e)     Upon the occurrence and during the continuance an Event of
Default, after applicable notice and applicable cure periods, if any, Bank is
hereby authorized at any time and from time to time, without further notice to
Borrower (any such notice being expressly waived by Borrower), to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by Bank to or
for the credit or the account of Borrower against any and all of the obligations
of Borrower now or hereafter existing under this Agreement or the Notes or any
other Loan Document, irrespective of whether or not Bank shall have made any
demand under this Agreement or the Notes or such other Loan Document and
although such obligations may be unmatured. Bank agrees promptly to notify
Borrower after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of Bank under this Section are in addition to other rights and
remedies (including, without limitation, other rights of setoff) which Bank may
have;

          (f)     Upon the occurrence and during the continuance an Event of
Default, Bank may exercise all of the post-default rights granted to it under
the Loan Documents or under applicable law. The rights and remedies of Bank
hereunder shall be cumulative, and not exclusive. The exercise of one or more
such remedies shall not preclude or prevent Bank from, at the same time, or at
any other time, resorting to or exercising the same or other rights, powers,
privileges or remedies herein granted to it or to which it might otherwise
legally resort.

          Section 7.03     Cash Collateralization of Letters of Credit.  Bank
may, irrespective of whether it is taking any of the actions described in this
Section, under the Security Agreement or otherwise, make demand upon Borrower
to, and forthwith upon such demand Borrower will, pay to Bank in same-day funds,
for deposit in such account as Bank shall specify (the “L/C Cash Collateral
Account”), an amount equal to 105% of the Letter of Credit Obligations then
outstanding. The L/C Cash Collateral Account shall be in the name and under the
sole dominion and control of Bank. Bank shall have no obligation to invest any
amounts on deposit in the L/C Cash Collateral Account. Borrower grants to Bank,
a lien on and security interest in the L/C Cash Collateral Account and all
amounts on deposit therein as collateral security for the performance of its
obligations under this Agreement and the other Loan Documents. Bank shall have
all rights and remedies available to it under applicable law with respect to the
L/C Cash Collateral Account and all amounts on deposit therein.

          Section 7.04     Grant of Royalty-Free License Following Event of
Default.  To the extent that following the occurrence of an Event of Default the
Bank or anyone claiming through the Bank has foreclosed upon or is liquidating
any of the Collateral, Borrower hereby grants the Bank or such other person a
royalty-free license to use any or all of Borrower’s intellectual property to
the extent necessary to hold and sell such Collateral in a reasonable and
businesslike manner.

ARTICLE VIII
MISCELLANEOUS

          Section 8.01     Effectiveness.  This Agreement shall be binding and
deemed effective when executed by Borrower and Bank and the conditions set forth
in Section 3.01 have been fully satisfied or waived by Bank in writing.

33

--------------------------------------------------------------------------------




          Section 8.02     Amendments and Waivers.  No amendment, modification,
termination, or waiver of any provision of any Loan Document to which Borrower
is a party, nor consent to any departure by Borrower from any Loan Document to
which it is a party, shall in any event be effective unless the same shall be in
writing and signed by Bank, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

          Section 8.03     Notices.  All notices and other communications under
this Agreement shall be in writing and shall be deemed to have been given upon
the earlier of receipt or three (3) Business Days from the date of deposit in
the mail, designated as certified mail, return receipt requested, post-prepaid,
or one (1) Business Day after being entrusted to a reputable commercial
overnight delivery service, or when delivered to the telegraph office or sent
out by telex or telecopy addressed to the party to which such notice is directed
at its address determined as provided in this Section 8.03 during the
recipient’s normal business hours, except that notices to Bank pursuant to
Article II shall not be effective until received by Bank. All notices and other
communications under this Agreement (other than with respect to routine
conversions/continuations and repayments) shall be given to the parties hereto
at the following addresses:

 

If to Borrower:

FARO TECHNOLOGIES, INC.

 

 

125 Technology Park

 

 

Lake Mary, Florida 32746

 

 

Attention: Simon Raab

 

 

Telecopier: (407) 333-4181

 

 

 

 

with a copy to:

FOLEY & LARDNER LLP

 

 

100 North Tampa Street

 

 

Suite 2700

 

 

Tampa, Florida 33602

 

 

Attention: Steven W. Vazquez, Esq.

 

 

Telecopier: (813) 221-4210

 

 

 

 

If to Bank:

SUNTRUST BANK

 

 

200 South Orange Avenue

 

 

Orlando, Florida 32801

 

 

Attention: Scott G. Balke

 

 

Telecopier: (407) 237-6030

 

 

 

 

with a copy to:

HOLLAND & KNIGHT LLP

 

 

200 South Orange Avenue, Suite 2600

 

 

Orlando, Florida 32801

 

 

Attention:  Leighton D. Yates, Jr.

 

 

Telecopier: (407) 244-1126

34

--------------------------------------------------------------------------------




          Any party hereto may change the address to which notices shall be
directed under this Section 8.03 by giving ten (10) days’ written notice of such
change to the other party.

          Section 8.04     No Waiver.  No failure or delay on the part of Bank
in exercising any right, power, or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power, or remedy hereunder. The rights and remedies provided herein
are cumulative, and are not exclusive of any other rights, powers, privileges,
or remedies, now or hereafter existing, at law or in equity or otherwise.

          Section 8.05     Successors and Assigns.  This Agreement shall bind
and inure to the benefit of the respective successors and assigns of each of the
parties. Borrower may not assign this Agreement or any rights or duties
hereunder without Bank’s prior written consent and any prohibited assignment
shall be void. No consent to assignment by Bank shall release Borrower from its
Obligations. Bank may assign this Agreement and the other Loan Documents and its
rights and duties hereunder and thereunder, in accordance with Section 8.09
hereof.

          Section 8.06     Costs, Expenses, and Taxes.  Borrower agrees to pay
on demand all costs and expenses incurred by Bank in connection with the
preparation, execution, delivery, filing, and administration of the Loan
Documents and the Letters of Credit (including the Letter of Credit Fees), and
of any amendment, modification, or supplement to the Loan Documents, including,
without limitation, the fees and out-of-pocket expenses of counsel for Bank
incurred in connection with advising Bank as to its rights and responsibilities
hereunder. Borrower also agrees to pay all such costs and expenses, including
court costs, incurred in connection with enforcement of the Loan Documents, or
any amendment, modification, or supplement thereto, whether by negotiation,
legal proceedings, or otherwise. Borrower shall also pay all audit, appraisal
and valuation fees and charges, whether Bank elects to perform such audits,
appraisals and valuations itself or through the services of one or more third
Persons. In addition, Borrower shall pay any and all documentary stamp and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing, and recording of any of the Loan Documents and the
other documents to be delivered under any such Loan Documents, and agrees to
hold Bank harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees. This
provision shall survive termination of this Agreement.

          Section 8.07     Integration.  This Agreement and the Loan Documents
contain the entire agreement between the parties relating to the subject matter
hereof and supersede all oral statements and prior writings with respect
thereto.

          Section 8.08     Indemnity.  Borrower agrees to indemnify and hold
harmless Bank and each of its affiliates, employees, representatives, officers,
directors, agents and attorneys (any of the foregoing shall be an ‘‘Indemnitee”)
from and against any and all claims, liabilities, losses, damages, actions,
investigations, proceedings, attorneys’ fees and expenses (as such fees and
expenses are incurred and irrespective of whether suit is brought) and demands
by any party, including the costs of investigating and defending such claims,
actions, investigations or proceedings, and the costs of answering any discovery
served in connection therewith, whether or not Borrower or the Person seeking
indemnification is the prevailing party and whether or not the Person seeking
indemnification is a party to any such action or proceeding (a) resulting from
any breach or alleged breach by Borrower of any representations or warranties
made hereunder, or (b) arising out of (i) the Loans, issuance of Letters of
Credit, or otherwise under this Agreement, including the use of the proceeds of
the Loans hereunder in any fashion by Borrower or the performance of its
obligations under the Loan Documents by Borrower, (ii) allegations of any
participation by Bank in the affairs of Borrower, or allegations that Bank has
any joint liability with Borrower for any reason, or (iii) any claims against
Bank by any shareholder or other investor in or Bank to Borrower, by any brokers
or finders or investment advisers or investment bankers retained by Borrower or
by any other third party, for any reason whatsoever, or (c) in connection with
taxes, fees, and other charges payable in connection with the Loans, or the
execution, delivery, and enforcement of this Agreement, the other Loan
Documents, and any subsequent amendments thereto or waivers of any of the
provisions thereof, unless the Person seeking indemnification hereunder is
determined in such case to have acted or failed to act with gross negligence or
willful misconduct by a non-appealable judicial order. This indemnity shall
survive termination of this Agreement.

35

--------------------------------------------------------------------------------




          Section 8.09     Assignments; Participations.

          (a)     Assignments. Bank may assign and delegate to one or more
assignees (each an “Assignee”) all or any ratable portion of the Obligations and
the other rights and obligations of Bank hereunder and under the other Loan
Documents, provided, that, Borrower may continue to deal solely and directly
with Bank in connection with the interest so assigned to an Assignee until
written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrower by Bank and the Assignee. From and after the date that Bank provides
Borrower with such written notice, the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such assignment, shall have the assigned and
delegated rights and obligations of Bank under the Loan Documents.

          (b)     Participations. Bank may at any time sell to one or more
commercial banks, financial institutions, or other Persons, as Participants, an
interest in the Obligations (including the Letter of Credit Obligations) and the
other rights and interests of Bank hereunder and under the other Loan Documents;
provided, however, that (i) Bank shall remain the “Bank” for all purposes of
this Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations and the other rights and interests of
Bank shall not constitute a “Bank” hereunder or under the other Loan Documents
and Bank’s obligations under this Agreement shall remain unchanged, (ii) Bank
shall remain solely responsible for the performance of such obligations, (iii)
Borrower and Bank shall continue to deal solely and directly with each other in
connection with Bank’s rights and obligations under this Agreement and the other
Loan Documents, and (iv) all amounts payable by Borrower hereunder shall be
determined as if Bank had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as Bank
under this Agreement. The rights of any Participant only shall be derivative
through Bank and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to Borrower, the Collections,
the Collateral, or otherwise in respect of the Obligations.

36

--------------------------------------------------------------------------------




          (c)     Disclosures. In connection with any such assignment or
participation or proposed assignment or participation, Bank may disclose all
documents and information that it now or hereafter may have relating to Borrower
or Borrower’s business, subject to the confidentiality requirements set forth in
Section 8.18.

          Section 8.10     Setoff.  In addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
upon the occurrence of an Event of Default after the expiration of any cure
period applicable thereto, if any, and until such Event of Default is waived in
writing by Bank, Bank is hereby authorized by Borrower at any time or from time
to time, without notice to Borrower, or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, time or demand, including, but not limited
to, Indebtedness evidenced by certificates of deposit, in each case whether
matured or unmatured) and any other Indebtedness at any time held or owing by
Bank, its branches, Subsidiaries or affiliates, for the credit or the account of
Borrower against and on account of the obligations and liabilities of Borrower
to Bank under this Agreement and any other Loan Document, including, but not
limited to, all claims of any nature or description arising out of or connected
with this Agreement or any other Loan Document, irrespective of whether or not
(a) Bank shall have made any demand hereunder or (b) Bank shall have declared
the principal of and interest on the Loans and the Agreement and other amounts
due hereunder to be due and payable.

          Section 8.11     Revival and Reinstatement of Obligations.  If the
incurrence or payment of the Obligations by Borrower or the transfer to Bank of
any property should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if Bank is required to repay
or restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Bank is required or elects to repay or
restore, and as to all costs, expenses, and attorneys fees of Bank related
thereto, the liability of Borrower automatically shall be revived, reinstated,
and restored and shall exist as though such Voidable Transfer had never been
made.

          Section 8.12     Governing Law.  This Agreement shall be construed in
accordance with and governed by the internal laws of the State of Florida
applicable to agreements made and to be performed wholly within the State of
Florida without reference to the conflicts of law provisions thereof that may
cause the application of the laws of another jurisdiction.

          Section 8.13     Severability of Provisions.  Any provision of any
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

          Section 8.14     Entire Agreement.  Except as otherwise expressly
provided herein, this Agreement, the Loan Documents, and the other documents
described or contemplated herein embody the entire agreement and understanding
between or among any of the parties hereto and thereto and supersede all prior
agreements and understandings relating to the subject matter hereof and thereof
between or among any of the parties hereto.

37

--------------------------------------------------------------------------------




          Section 8.15     Conflicts.  In the event of any conflict between the
provisions of this Agreement and the provisions of any other Loan Document, the
terms and provisions of this Agreement shall control.

          Section 8.16     Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. Delivery of an executed counterpart by facsimile transmission shall
be deemed equally effective as a manually executed counterpart hereof.

          Section 8.17     Headings.  Article and Section headings in this
Agreement are for the convenience of reference only, and shall not constitute a
part of this Agreement for any other purpose.

          Section 8.18     Confidentiality.  Bank agrees to take, and to cause
its Affiliates to take, normal and reasonable precautions and exercise due
diligence to maintain the confidentiality of all non-public information provided
to it by Borrower or any Subsidiary under this Agreement, and neither the Bank
nor its Affiliates shall use any such information other than in connection with
or in enforcement of this Agreement or in connection with other business now or
hereafter existing or contemplated with Borrower or any Subsidiary; except the
extent such information (a) was or becomes generally available to the public
other than as a result of disclosure by the Bank; (b) was or becomes available
on a non-confidential basis from a source other than Borrower or any of its
Affiliates referenced in clause (a) of the definition of “Affiliate,” provided
that such source is not bound by a confidentiality agreement with Borrower or
any of such Affiliates of Borrower, provided, however, that Bank may disclose
such information (i) at the request or pursuant to any requirement of any
Governmental Authority to which Bank is subject or in connection with an
examination of Bank by any such authority; (ii) pursuant to subpoena or other
court process; (iii) to the extent reasonably required in connection with the
exercise of any remedy hereunder; (iv) to the Bank’s independent auditors and
other professional advisors; (v) to any Participant or Assignee, actual or
potential (or their respective professional advisors), or to any counterparty
(or its professional advisors) to any swap, securitization or derivative
transaction referencing or involving any of its rights or obligations as a
lender under this Agreement, actual or potential, provided that such Person
agrees in writing to keep such information confidential to the same extent
required of the bank hereunder; and (vi) as expressly permitted under the terms
of any other document or agreement to which Borrower or any Subsidiary is party
with Bank or its Affiliates.

          Section 8.19     Consent to Jurisdiction.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF FLORIDA OR OF THE UNITED STATES FOR THE
MIDDLE DISTRICT OF FLORIDA AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
OF BORROWER AND BANK CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF BORROWER AND BANK IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. BORROWER AND BANK EACH WAIVE PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT, OR OTHER PROCESS, THAT MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY APPLICABLE LAW.

38

--------------------------------------------------------------------------------




          Section 8.20     Jury Trial Waiver.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF BANK AND BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE BORROWINGS OR THE ACTIONS OF BANK IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

          Section 8.21     Customer Identification - USA Patriot Act Notice. 
The Bank hereby notifies the Borrower that, pursuant to the requirements of the
USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001,
as amended (the “Patriot Act”), the Bank is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow the Bank to
identify Borrower in accordance with the Patriot Act. 

[SIGNATURES FOLLOW]

39

--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 WITNESSES:

 

“BORROWER”

 

 

 

 

 

 

FARO TECHNOLOGIES, INC.,
a Florida corporation

 

 

 

______________________________

 

By:

/s/ Jay W. Freeland

Print Name:____________________

 

 

--------------------------------------------------------------------------------

 

 

 

Jay W. Freeland

 

 

 

Co-Chief Executive Officer, President, and Chief Operating Officer

 

 

 

 

______________________________

 

 

(CORPORATE SEAL)

Print Name:____________________

 

 

 

Two witnesses as to Borrower

 

 

 

 

 

“BANK”

 

 

 

 

 

SUNTRUST BANK

 

 

 

______________________________

 

By:

/s/ Scott G. Balke

Print Name:____________________

 

 

--------------------------------------------------------------------------------

 

 

 

Scott G. Balke

 

 

 

First Vice President

______________________________

 

 

 

Print Name:____________________

 

 

 

Two witnesses as to Bank

 

 

 

40

--------------------------------------------------------------------------------




EXHIBIT A

FORM OF PROMISSORY NOTE

$30,000,000

July 11, 2006

           BEING INDEBTED FOR VALUE RECEIVED, the undersigned, FARO
TECHNOLOGIES, INC., a Florida corporation (the “Borrower”), promises to pay to
SUNTRUST BANK (the “Bank”), or order, in the manner hereinafter specified, the
principal sum of THIRTY MILLION DOLLARS ($30,000,000), together with interest
thereon from time to time from the date hereof until paid in full at the
interest rate set forth in the Loan Agreement (as defined below). Said principal
and interest shall be payable in lawful money of the United States of America at
200 South Orange Avenue, Orlando, Florida 32801, or at such other place as may
hereafter be designated by written notice from the holder (“Holder”) of this
instrument to Borrower, on the dates and in the manner set forth in the Loan
Agreement.

          This Note is the Note referred to in, and is entitled to the benefits
of, that certain Loan Agreement of even date herewith by and between Borrower
and Bank (the “Loan Agreement”), the terms of which are incorporated herein by
this reference. This Note is secured by, among other things, that certain
Security Agreement of even date herewith executed and delivered by Borrower in
favor of Bank (the “Security Agreement”) and the Pledge Agreement dated as of
September 17, 2003, as amended, executed and delivered by Borrower in favor of
the Bank and reaffirmed by the Borrower as of date hereof (the “Pledge
Agreement”) reference to each of which is hereby made for a description of the
Collateral provided for under the Security Agreement and the Pledge Agreement
and the rights of Borrower and Bank with respect to such Collateral. Terms used
herein without definition shall have the meanings ascribed thereto in the Loan
Agreement, and if not defined therein, in the Security Agreement.

          This Note may be prepaid in whole or in part in accordance with the
terms and provisions set forth in the Loan Agreement, and is subject to
mandatory prepayment in accordance with the terms of the Loan Agreement.

          Payments of principal and interest hereunder shall be paid in
accordance with the Loan Agreement. Any installment of principal or interest due
under this Note that is not paid in full on the due date therefor, whether a
regularly scheduled payment date, on the Maturity Date, or otherwise resulting
from the acceleration of maturity upon the occurrence of an Event of Default,
shall bear interest from the due date until payment in full as provided in
Section 2.08 of the Loan Agreement.

          Upon the occurrence of any one or more of the Events of Default
specified in the Loan Agreement, or in any other document or instrument
delivered in connection therewith, interest shall accrue on all amounts
outstanding at the Default Rate and all amounts then remaining unpaid on this
Note may be declared to be immediately due and payable as provided in the Loan
Agreement.

A-1

--------------------------------------------------------------------------------




          Borrower grants to Holder a security interest in, and hereby assigns,
conveys, delivers, pledges, and transfers to Holder all of Borrower’s right,
title, and interest in and to Borrower’s accounts with Holder (whether checking,
savings, or other account), including accounts Borrower may open in the future,
excluding, however, all trust accounts for which the grant of a security
interest would be prohibited by law. Borrower authorizes Holder, to the extent
permitted by applicable law, to charge or set-off all sums owing on the
indebtedness evidenced by this Note against any and all such accounts. Said
right of set-off may also be exercised and applicable where Holder is indebted
to any signer hereof by reason of any certificate of deposit, note or otherwise.

          Borrower and all persons liable or to become liable on this Note
agree, jointly and severally, to pay all costs of collection, including
reasonable attorney’s fees and all costs of suit, in case any payment of
principal and/or interest required herein is not paid when due, or in case it
becomes necessary to protect or foreclose the security for the indebtedness
evidenced hereby, or in the event the Holder is made party to any litigation
because of the existence of the indebtedness evidenced by this Note or any
agreement executed by Borrower in connection with the loan evidenced hereby,
whether suit be brought or not, and whether through courts of original
jurisdiction, as well as in courts of appellate jurisdiction, or through a
Bankruptcy Court or other legal proceedings. Demand, presentment, protest,
notice of protest and notice of dishonor are hereby waived by Borrower.

          Notwithstanding anything contained herein to the contrary, the
interest rate charged pursuant to this Note including all charges and fees in
connection therewith deemed in the nature of interest under Florida law, shall
not exceed the maximum rate allowed by law. In the event the stated interest
rate on the Notes together with any other charge or fee deemed in the nature of
interest exceeds the maximum legal rate, then, ipso facto, the interest rate
shall be reduced to the maximum legal rate, and if, interest in excess of the
maximum legal rate shall have been paid by Borrower in connection with this Note
or under the other Notes, the amount of such excess shall be applied to unpaid
and outstanding principal, and not to the payment of interest.

          Borrower hereby consents and agrees that, in any actions predicated
upon this Note, venue is properly laid in Orange County, Florida and that the
Circuit Court in and for Orange County, Florida or the Federal Court for the
Middle District of Florida shall have full jurisdiction to determine all issues
arising out of or in connection with the execution and enforcement of this Note.
Borrower waives to the fullest extent for itself, its successors and assigns and
all persons now or at any time liable for payment of this Note, to the fullest
extent permitted under the laws of the State of Florida, any right, power,
privilege or prerogative to demand a jury trial with respect to any and all
issues arising out of or in connection with the execution, delivery and/or
enforcement of this Note or the transactions contemplated in the other Loan
Documents (including but not limited to any claims, cross-claims or third party
claims).

          BORROWER REPRESENTS AND WARRANTS TO BANK THAT THE LOAN AND ALL
PROCEEDS FROM THIS NOTE SHALL BE USED SOLELY FOR BUSINESS OR COMMERCIAL
PURPOSES.

A-2

--------------------------------------------------------------------------------




          THIS INSTRUMENT IS BEING EXECUTED AND DELIVERED FOR THE PURPOSE OF
RENEWING THAT CERTAIN PROMISSORY NOTE DATED SEPTEMBER 17, 2003, AS HERETOFORE
RENEWED AS OF AUGUST 31, 2004 AND AS OF AUGUST 31, 2005, AND ON WHICH THE FULL
AMOUNT OF DOCUMENTARY STAMP TAX WAS PAID PURSUANT TO SECTION 201.09(1)(a),
FLORIDA STATUTES.  A COPY OF THE ORIGINAL NOTE SHOWING THE DOCUMENTARY STAMP TAX
PAID IS ATTACHED HERETO.  NO NEW OBLIGORS HAVE BEEN ADDED.  NO ADDITIONAL
DOCUMENTARY STAMP TAX IS DUE ON THIS INSTRUMENT PURSUANT TO SECTION 201.09(1),
FLORIDA STATUTES.

 Borrower’s Address:

“BORROWER”

 

 

 

 

FARO TECHNOLOGIES, INC., a Florida corporation

 

 

 

125 Technology Park

 

 

Lake Mary, Florida  32746

 

 

 

By:

/s/ Jay W. Freeland

 

 

--------------------------------------------------------------------------------

 

 

Jay W. Freeland

 

 

Co-Chief Executive Officer, President,

 

 

and Chief Operating Officer

 

 

 

 

 

(CORPORATE SEAL)

A-3

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

 

Section 1.01

Defined Terms

 

1

 

 

 

 

 

 

Section 1.02

Accounting Terms

 

12

 

 

 

 

 

ARTICLE II  AMOUNT AND TERMS OF THE LOAN

 

12

 

 

 

 

 

 

Section 2.01

The Loans

 

12

 

 

 

 

 

 

Section 2.02

Notice and Manner of Borrowing for Loans

 

13

 

 

 

 

 

 

Section 2.03

The Note

 

13

 

 

 

 

 

 

Section 2.04

Fees

 

13

 

 

 

 

 

 

Section 2.05

Interest Rate for Loans

 

13

 

 

 

 

 

 

Section 2.06

Savings Clause

 

14

 

 

 

 

 

 

Section 2.07

Interest Payments on Loans

 

14

 

 

 

 

 

 

Section 2.08

Late Payments and Default Rate

 

14

 

 

 

 

 

 

Section 2.09

Optional Prepayments

 

14

 

 

 

 

 

 

Section 2.10

Mandatory Repayments

 

14

 

 

 

 

 

 

Section 2.11

Method of Payment

 

15

 

 

 

 

 

 

Section 2.12

Application of Payments

 

15

 

 

 

 

 

 

Section 2.13

Demand, Maturity Date

 

15

 

 

 

 

 

 

Section 2.14

Use of Proceeds

 

15

 

 

 

 

 

 

Section 2.15

Illegality

 

16

 

 

 

 

 

 

Section 2.16

Increased Cost

 

16

 

 

 

 

 

 

Section 2.17

Funding Loss Indemnification

 

16

 

 

 

 

 

 

Section 2.18

Letter of Credit Subfacility

 

17

 

 

 

 

 

 

Section 2.19

Conflict with Letter of Credit Documents

 

19

 

 

 

 

 

 

Section 2.20

Cash Management

 

19

 

 

 

 

 

ARTICLE III  CONDITIONS PRECEDENT

 

19

 

 

 

 

 

 

Section 3.01

Condition Precedent

 

19

 

 

 

 

 

 

Section 3.02

Conditions to All Extensions of Credit

 

21

 

 

 

 

 

ARTICLE IV  REPRESENTATIONS AND WARRANTIES

 

21

 

 

 

 

 

 

Section 4.01

Incorporation, Good Standing and Due Qualification

 

22

 

 

 

 

 

 

Section 4.02

Corporate Power and Authority

 

22

 

 

 

 

 

 

Section 4.03

Legally Enforceable Agreement

 

22

i

--------------------------------------------------------------------------------




 

Section 4.04

Consents

 

22

 

 

 

 

 

 

Section 4.05

Financial Statements

 

22

 

 

 

 

 

 

Section 4.06

Labor Disputes and Acts of God

 

23

 

 

 

 

 

 

Section 4.07

Litigation

 

23

 

 

 

 

 

 

Section 4.08

No Defaults on Outstanding Judgments or Orders

 

23

 

 

 

 

 

 

Section 4.09

Ownership and Liens

 

23

 

 

 

 

 

 

Section 4.10

Subsidiaries

 

23

 

 

 

 

 

 

Section 4.11

ERISA

 

23

 

 

 

 

 

 

Section 4.12

Operation of Business

 

24

 

 

 

 

 

 

Section 4.13

Taxes

 

24

 

 

 

 

 

 

Section 4.14

Environmental

 

24

 

 

 

 

 

 

Section 4.15

Indebtedness

 

24

 

 

 

 

 

 

Section 4.16

Investments in Subsidiaries; Intercompany Loans and Advances

 

24

 

 

 

 

 

 

Section 4.17

Solvency

 

24

 

 

 

 

 

 

Section 4.18

Other Agreements

 

24

 

 

 

 

 

 

Section 4.19

No Materially Misleading Facts

 

25

 

 

 

 

 

ARTICLE V  AFFIRMATIVE COVENANTS

 

25

 

 

 

 

 

 

Section 5.01

Maintain Existence

 

25

 

 

 

 

 

 

Section 5.02

Maintain Books and Records

 

25

 

 

 

 

 

 

Section 5.03

Maintain Properties

 

25

 

 

 

 

 

 

Section 5.04

Conduct of Business

 

25

 

 

 

 

 

 

Section 5.05

Maintain Insurance

 

25

 

 

 

 

 

 

Section 5.06

Compliance With Laws

 

26

 

 

 

 

 

 

Section 5.07

Payment of Taxes and Indebtedness

 

26

 

 

 

 

 

 

Section 5.08

Right of Inspection

 

26

 

 

 

 

 

 

Section 5.09

Further Assurances

 

26

 

 

 

 

 

 

Section 5.10

Use of Proceeds

 

26

 

 

 

 

 

 

Section 5.11

Environment

 

26

 

 

 

 

 

 

Section 5.12

Reporting Requirements

 

27

 

 

 

 

 

 

Section 5.13

Financial Covenants

 

28

 

 

 

 

 

ARTICLE VI  NEGATIVE COVENANTS

 

28

 

 

 

 

 

 

Section 6.01

Liens

 

28

 

 

 

 

 

 

Section 6.02

Indebtedness

 

29

ii

--------------------------------------------------------------------------------




 

 

 

 

 

 

Section 6.03

Subsidiaries; Mergers; Reorganizations and Permitted Acquisitions of Domestic
Subsidiaries

 

29

 

 

 

 

 

 

Section 6.04

Sale and Leaseback

 

29

 

 

 

 

 

 

Section 6.05

Dividends

 

29

 

 

 

 

 

 

Section 6.06

No Impairment of Intercompany Payments

 

29

 

 

 

 

 

 

Section 6.07

Asset Sales

 

30

 

 

 

 

 

 

Section 6.08

Investments and Intercompany Loans and Advances

 

30

 

 

 

 

 

 

Section 6.09

Guarantees

 

30

 

 

 

 

 

 

Section 6.10

Transactions With Affiliates

 

30

 

 

 

 

 

 

Section 6.11

Financial Covenants

 

30

 

 

 

 

 

ARTICLE VII  EVENTS OF DEFAULT AND REMEDIES

 

30

 

 

 

 

 

 

Section 7.01

Events of Default

 

30

 

 

 

 

 

 

Section 7.02

Remedies

 

32

 

 

 

 

 

 

Section 7.03

Cash Collateralization of Letters of Credit

 

33

 

 

 

 

 

 

Section 7.04

Grant of Royalty-Free License Following Event of Default

 

33

 

 

 

 

 

ARTICLE VIII  MISCELLANEOUS

 

33

 

 

 

 

 

 

Section 8.01

Effectiveness

 

33

 

 

 

 

 

 

Section 8.02

Amendments and Waivers

 

34

 

 

 

 

 

 

Section 8.03

Notices

 

34

 

 

 

 

 

 

Section 8.04

No Waiver

 

35

 

 

 

 

 

 

Section 8.05

Successors and Assigns

 

35

 

 

 

 

 

 

Section 8.06

Costs, Expenses, and Taxes

 

35

 

 

 

 

 

 

Section 8.07

Integration

 

35

 

 

 

 

 

 

Section 8.08

Indemnity

 

35

 

 

 

 

 

 

Section 8.09

Assignments; Participations

 

36

 

 

 

 

 

 

Section 8.10

Setoff

 

37

 

 

 

 

 

 

Section 8.11

Revival and Reinstatement of Obligations

 

37

 

 

 

 

 

 

Section 8.12

Governing Law

 

37

 

 

 

 

 

 

Section 8.13

Severability of Provisions

 

37

 

 

 

 

 

 

Section 8.14

Entire Agreement

 

37

 

 

 

 

 

 

Section 8.15

Conflicts

 

38

 

 

 

 

 

 

Section 8.16

Counterparts

 

38

 

 

 

 

 

 

Section 8.17

Headings

 

38

iii

--------------------------------------------------------------------------------




 

Section 8.18

Confidentiality

 

38

 

 

 

 

 

 

Section 8.19

Consent to Jurisdiction

 

38

 

 

 

 

 

 

Section 8.20

Jury Trial Waiver

 

39

 

 

 

 

 

 

Section 8.21

Customer Identification – USA Patriot Act Notice

 

39

iv

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

U.S. $30,000,000

AMENDED AND RESTATED
LOAN AGREEMENT

by and between

FARO TECHNOLOGIES, INC.,
as Borrower

and

SUNTRUST BANK
as the Bank,

Dated as of July 11, 2006

--------------------------------------------------------------------------------